 

Exhibit 10.1

 

[tlogo.jpg]

 

Dated 31 July 2013

 

Global Deed of Amendment and Restatement

between

 

Globalstar, Inc.

as the Borrower

 

Thermo Funding Company LLC

as Thermo and the Subordinated Creditor

 

BNP Paribas

as the COFACE Agent, the Security Agent and the Offshore Account Bank

 

The Banks and Financial Institutions

named in 0 (Lenders) as the Lenders

 

and

 

Others

 

in respect of, among other things, a COFACE
Facility Agreement dated 5 June 2009

 

White & Case llp

5 Old Broad Street

London EC2N 1DW

 

 

 

 

Table of Contents

 



    Page       1. Definitions and Interpretation 3       2. Amendment and
Restatement 7       3. Representations and Warranties 8       4. Restructuring
Fee 9       5. Confirmations of Obligors 9       6. Disapplication of Provisions
11       7. Other Provisions 11       8. Continuity, Waivers and Further
Assurance 14       9. Release 15       10. Miscellaneous 15     Schedule 1
Lenders 46     Schedule 2 Subsidiary Guarantors 47     Schedule 3 Conditions
Precedent to the Effective Date 48     Schedule 4 Amended and Restated Facility
Agreement 53     Schedule 5 Amended and Restated Accounts Agreement 54    
Schedule 6 Amended and Restated Guarantee Agreement 94     Schedule 7 Amended
and Restated Thermo Subordination Deed 111     Schedule 8 Disclosures 112    
Schedule 9 Projections 117

 

(i)

 

  

This Global Deed of Amendment and Restatement (the “Deed”) is made as a deed on
31 July 2013 between:

 

(1)Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

 

(2)Thermo Funding Company LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America (“Thermo” and the “Subordinated Creditor”);

 

(3)The Subsidiary Guarantors, listed in Schedule 2 (Subsidiary Guarantors) as
Subsidiary Guarantors (the “Subsidiary Guarantors”);

 

(4)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as facility agent and Chef de File for and on behalf of the
Finance Parties (the “COFACE Agent”);

 

(5)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the security agent (the “Security Agent”);

 

(6)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the offshore account bank (the “Offshore Account Bank”);

 

(7)BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and
Investment Bank (formerly known as Calyon) and Credit Industriel et Commercial,
each acting in its capacity as a mandated lead arranger (the “Mandated Lead
Arrangers”); and

 

(8)The Banks and Financial Institutions listed in Schedule 1 (Lenders) as
lenders (the “Lenders”).

 

Recitals:

 

(A)The Borrower, the COFACE Agent, the Original Lenders and others entered into
a facility agreement dated 5 June 2009, as amended, varied and modified from
time to time pursuant to the Amendment Letters (as defined below) (the “Original
Facility Agreement”).

 

(B)The Borrower, Thermo, the COFACE Agent, the Security Agent and the Offshore
Account Bank entered into an accounts agreement dated 5 June 2009, as amended
and restated pursuant to a deed of waiver and amendment agreement dated
30 September 2011 (the “Original Accounts Agreement”).

 

(C)The Security Agent and each Original Subsidiary Guarantor entered into a
guarantee agreement dated 5 June 2009 (the “Original Guarantee Agreement”) and
the Security Agent and each Additional Subsidiary Guarantor (as defined below)
entered into a guarantee agreement dated 18 October 2010 (the “Additional
Guarantee Agreement”).

 

(D)The Borrower, the Subordinated Creditor, the COFACE Agent and the Security
Agent entered into a subordination deed dated 22 June 2009 (the “Original Thermo
Subordination Deed”).

 

 

 

 

(E)The Borrower, the Original Subsidiary Guarantors and the Security Agent
entered into a collateral agreement and a stock pledge agreement each dated
22 June 2009 and each as supplemented by a joinder agreement dated 5 August 2010
entered into by the Additional Subsidiary Guarantors in favour of the Security
Agent (the “Original Collateral Agreement” and the “Original Pledge Agreement”
respectively).

 

(F)Following the occurrence of certain Defaults and Events of Default under the
Original Facility Agreement, the Borrower, the Subsidiary Guarantors, the
Security Agent, the COFACE Agent, the Lenders and Thermo entered into an equity
commitment, restructuring support and consent agreement dated 20 May 2013 (the
“Restructuring Support and Consent Agreement”) pursuant to which the Borrower
requested that, among other things, the Lenders consent and agree to a
restructuring of the obligations of the Borrower under the Original Facility
Agreement on the basis of certain key terms as set out therein, and subject to
other terms and conditions as set out therein (the “Proposed Restructuring”).

 

(G)In connection with the Proposed Restructuring, the Parties have agreed to
amend and restate certain of the Finance Documents on the terms and subject to
the conditions as set out in this Deed, and in particular, the Parties have
agreed to amend and restate:

 

(i)the Original Facility Agreement in the form attached as Schedule 4 (Amended
and Restated Facility Agreement);

 

(ii)the Original Accounts Agreement in the form attached as Schedule 5 (Amended
and Restated Accounts Agreement);

 

(iii)the Original Guarantee Agreement (and, with effect from the Effective Date,
the Additional Subsidiary Guarantors have agreed to become a party to the
Original Guarantee Agreement as amended and restated by this Deed) in the form
attached as Schedule 6 (Amended and Restated Guarantee Agreement);

 

(iv)the Original Thermo Subordination Deed in the form attached as Schedule 7
(Amended and Restated Thermo Subordination Deed);

 

(v)the Original Collateral Agreement pursuant to, and in accordance with, the
terms of the Security Amendment and Restatement Agreement in the form attached
as schedule 2 (Amended and Restated Security Agreement) to the Security
Amendment and Restatement Agreement; and

 

(vi)the Original Pledge Agreement pursuant to, and in accordance with, the terms
of the Security Amendment and Restatement Agreement in the form attached as
schedule 3 (Amended and Restated Pledge Agreement) to the Security Amendment and
Restatement Agreement,

 

in each case, on the terms and subject to the conditions of this Deed or the
Security Amendment and Restatement Agreement (as the case may be).

 

(H)It is intended that this document takes effect as a deed notwithstanding the
fact that a Party may only execute this Deed under hand.

 

2

 

 

It is Hereby Agreed as follows:

 

1.Definitions and Interpretation

 

1.1Definitions

 

In this Deed:

 

“5% Notes” means the 5% convertible senior unsecured notes issued by the
Borrower pursuant to the Original Indenture as supplemented by a third
supplemental indenture dated as of 14 June 2011.

 

“5.75% Notes” means the 5.75% convertible unsecured senior notes due 2028 and
issued by the Borrower pursuant to the Original Indenture as supplemented by a
first supplemental indenture dated as of 15 April 2008 which were exchanged or
redeemed in full by the Borrower on or prior to 26 June 2013.

 

“5.75% Notes Term Sheet” means the term sheet attached as schedule 1 to the
Restructuring Support and Consent Agreement in respect of the restructuring of
the 5.75% Notes.

 

“8% New Notes” means the 8% convertible senior notes issued by the Borrower
pursuant to the Original Indenture as supplemented by the fourth supplemental
indenture dated 20 May 2013.

 

“8% Old Notes” means the 8% convertible senior unsecured notes issued by the
Borrower pursuant to the Original Indenture as supplemented by the second
supplemental indenture dated 19 June 2011.

 

“2013 Closing Commitment” has the meaning given to such term in the Amended and
Restated Facility Agreement.

 

“2013 Year-End Commitment” has the meaning given to such term in Clause 7.4(a)
(Equity Commitments).

 

“2014 Anticipated Equity Financing” has the meaning given to such term in Clause
7.4(b) (Equity Commitments).

 

“Additional Guarantee Agreement” has the meaning given to such term in Recital
(C).

 

“Additional Subsidiary Guarantors” means each of the Subsidiary Guarantors
listed in items 12 and 13 of Schedule 2 (Subsidiary Guarantors).

 

“Amended and Restated Accounts Agreement” means the Original Accounts Agreement,
as amended and restated by this Deed, the terms of which are set out in
Schedule 5 (Amended and Restated Accounts Agreement).

 

“Amended and Restated Collateral Agreement” means the Original Collateral
Agreement, as amended and restated by the Security Amendment and Restatement
Agreement in the form attached to the Security Amendment and Restatement
Agreement.

 

“Amended and Restated Facility Agreement” means the Original Facility Agreement,
as amended and restated by this Deed, the terms of which are set out in
Schedule 4 (Amended and Restated Facility Agreement).

 

“Amended and Restated Guarantee Agreement” means the Original Guarantee
Agreement, as amended and restated by this Deed, the terms of which are set out
in Schedule 6 (Amended and Restated Guarantee Agreement).

 

3

 

 

“Amended and Restated Pledge Agreement” means the Original Pledge Agreement as
amended and restated by the Security Amendment and Restatement Agreement in the
form attached to the Security Amendment and Restatement Agreement.

 

“Amended and Restated Thermo Subordination Deed” means the Original Thermo
Subordination Deed as amended and restated by this Deed, the terms of which are
set out in Schedule 7 (Amended and Restated Thermo Subordination Deed).

 

“Amendment Letters” means:

 

(a)the waiver letter dated 29 June 2009 and the amendment letter dated 29 June
2009, in each case in respect of the Facility Agreement and entered into
between, amongst others, the Obligors and the COFACE Agent;

 

(b)the amendment letter in respect of the Facility Agreement dated 9 April 2010
and entered into between the Obligors, the COFACE Agent and the Lenders;

 

(c)the amendment and cancellation letter in respect of the Facility Agreement
dated 28 October 2010 and entered into between, the Obligors, the COFACE Agent
and the Lenders;

 

(d)the amendment letter in respect of the Facility Agreement dated 22 December
2010 and entered into between the Obligors, the COFACE Agent and the Lenders;

 

(e)the amendment letter in respect of the Facility Agreement dated 16 March 2011
and entered into between, the Obligors, the COFACE Agent and the Lenders;

 

(f)the amendment letter in respect of the Facility Agreement dated 30 March 2011
and entered into between the Obligors, the COFACE Agent and the Lenders;

 

(g)the deed of waiver and amendment in respect of the Facility Agreement dated
30 September 2011 and entered into between, amongst others, the Obligors, the
COFACE Agent and the Lenders;

 

(h)the amendment letter in respect of the Facility Agreement dated 23 January
2012 and entered into between the Obligors, the COFACE Agent and the Lenders;

 

(i)the amendment letter in respect of the Facility Agreement dated 6 March 2012
and entered into between the Obligors, the COFACE Agent and the Lenders;

 

(j)the waiver letter in respect of the Facility Agreement dated 2 August 2012
and entered into between the Obligors and the COFACE Agent;

 

(k)the waiver letter in respect of the Facility Agreement dated 12 October 2012
and entered into between the Obligors and the COFACE Agent;

 

(l)the waiver letter in respect of the Facility Agreement dated 21 November 2012
and entered into between the Obligors and the COFACE Agent;

 

(m)the waiver letter in respect of the Facility Agreement dated 23 January 2013
and entered into between the Obligors and the COFACE Agent; and

 

(n)the waiver letter in respect of the Facility Agreement dated 4 July 2013 and
entered into between the Obligors and the COFACE Agent.

 

“Borrower Additional Pledge of Bank Accounts” means the French law “Convention
de Nantissement de Comptes Bancaires” entered or to be entered into by the
Borrower and the Security Agent on or around the Effective Date.

 

4

 

 

“Defaults Side-Letter” means the letter from the Borrower to the COFACE Agent
dated on or about the date of this Deed relating to certain Events of Default
that have occurred and are continuing under or in connection with the Finance
Documents as of the date of this Deed.

 

“Delegation Agreement Amendment Agreements” means each of the amendment
agreements in respect of the Delegation Agreements entered or to be entered into
between the Borrower, the Security Agent and the Supplier or the Launch Services
Provider (as the case may be) in accordance with the provisions of this Deed.

 

“Effective Date” means the date on which the COFACE Agent confirms to the
Borrower and the Lenders that it has received all of the documents and other
evidence set out in Schedule 3 (Conditions Precedent to the Effective Date) in
form and substance satisfactory to the COFACE Agent (acting on the instruction
of each Lender).

 

“Effective Date Commitment” has the meaning given to such term in the Amended
and Restated Facility Agreement.

 

“Effective Date Fee Payment” has the meaning given to such term in Clause 4.2(a)
(Restructuring Fee Payment).

 

“Effective Date Utilisation” has the meaning given to such term in Clause 7.1(a)
(Further Utilisation of Facilities).

 

“Equity Commitments” means:

 

(a)the Initial Minimum Cash Commitment;

 

(b)the Effective Date Commitment;

 

(c)the 2013 Closing Commitment;

 

(d)the 2013 Year-End Commitment; and

 

(e)the 2014 Anticipated Equity Financing.

 

“Equity Linked Securities” has the meaning given to such term in paragraph 9(a)
of Schedule 3 (Conditions Precedent to the Effective Date).

 

“Existing Defaults” has the meaning given to such term in Clause 8.2(a) (Waivers
of Existing Defaults).

 

“Holding Account Pledge Agreement” means the French law “Convention de
Nantissement de Compte Bancaire” to be entered into by the Borrower and the
Security Agent on or around the Effective Date in relation to the Holding
Account (as defined in the Amended and Restated Facility Agreement).

 

“Initial Minimum Cash Commitment” has the meaning given to such term in the
Amended and Restated Facility Agreement.

 

“Initial Signing Date” means 5 June 2009.

 

“Longstop Date” means 9 August 2013 or such other date as may be agreed between
the Borrower and the COFACE Agent (acting on the instructions of all the
Lenders).

 

“Original Accounts Agreement” has the meaning given to such term in Recital (B).

 

“Original Collateral Agreement” has the meaning given to such term in
Recital (E).

 

“Original Facility Agreement” has the meaning given to such term in Recital (A).

 

“Original Guarantee Agreement” has the meaning given to such term in
Recital (C).

 

5

 

 

“Original Indenture” means the indenture dated as of 15 April 2008 between the
Borrower as issuer and U.S. Bank National Association as trustee.

 

“Original Pledge Agreement” has the meaning given to such term in Recital (E).

 

“Original Subsidiary Guarantors” means each of the Subsidiary Guarantors listed
in items 1 to 11 (inclusive) of Schedule 2 (Subsidiary Guarantors).

 

“Original Thermo Subordination Deed” has the meaning given to such term in
Recital (D).

 

“Party” means a party to this Deed.

 

“Proposed Restructuring” has the meaning given to such term in Recital (F).

 

“Purchase Agreement” means the common stock purchase agreement dated as of
28 December 2012 between the Borrower and Terrapin.

 

“Relevant Accounts” has the meaning given to such term in Clause 6.1(a)
(Disapplication of Certain Terms).

 

“Relevant Commitments” has the meaning given to such term in Clause 7.1(a)(iv)
(Further Utilisation of Facilities).

 

“Restructuring Documents” means:

 

(a)this Deed;

 

(b)the Security Amendment and Restatement Agreement;

 

(c)the Amended and Restated Facility Agreement;

 

(d)the Amended and Restated Accounts Agreement;

 

(e)the Amended and Restated Guarantee Agreement;

 

(f)the Amended and Restated Thermo Subordination Deed;

 

(g)the Amended and Restated Collateral Agreement;

 

(h)the Amended and Restated Pledge Agreement;

 

(i)the Subsidiary Guarantor Subordination Deed;

 

(j)the Delegation Agreement Amendment Agreements;

 

(k)the Borrower Additional Pledge of Bank Accounts;

 

(l)the Holding Account Pledge Agreement;

 

(m)the Defaults Side-Letter; and

 

(n)any notices or schedules entered into pursuant to any of the foregoing.

 

“Restructuring Fee” has the meaning given to such term in Clause 4.1
(Restructuring Fee).

 

“Restructuring Support and Consent Agreement” has the meaning given to such term
in Recital (F).

 

“Security Amendment and Restatement Agreement” means the New York law governed
amendment and restatement agreement dated on or around the date of this Deed
between the Borrower, the Subsidiary Guarantors and the Security Agent in
connection with the Original Collateral Agreement and the Original Pledge
Agreement.

 

6

 

 

“Subsidiary Guarantor Subordination Deed” means the subordination deed dated on
or around the Effective Date and made between the Subsidiary Guarantors, the
Borrower, the Security Agent and the COFACE Agent.

 

“Terrapin” means Terrapin Opportunity, L.P.

 

“Thermo Contingent Equity Account” has the meaning given to such term in the
Original Accounts Agreement.

 

1.2Incorporation of Defined Terms

 

Terms defined in clause 1.1 (Definitions) of the Original Facility Agreement
shall, unless otherwise defined herein, have the same meaning in this Deed and
the principles of construction set out in clause 1.2 (Construction) of the
Original Facility Agreement shall have effect as if set out in this Deed.

 

1.3Clauses

 

In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause or a Schedule hereof. Clause
headings are for ease of reference only.

 

1.4Third Party Rights

 

(a)A person which is not a party to this Deed (a “third party”) shall have no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Deed.

 

(b)The Parties may, without the consent of any third party, vary or rescind this
Deed.

 

1.5Finance Documents

 

In the case of any inconsistency between the provisions of this Deed and the
provisions of any other Finance Document, the provisions of this Deed shall
prevail.

 

2.Amendment and Restatement

 

2.1Amendment and Restatement of Certain Finance Documents

 

With effect from the Effective Date:

 

(a)the Original Facility Agreement shall be deemed to have been amended and
restated so that it shall be read and construed for all purposes as set out in
Schedule 4 (Amended and Restated Facility Agreement);

 

(b)the Original Accounts Agreement shall be deemed to have been amended and
restated so that it shall be read and construed for all purposes as set out in
Schedule 5 (Amended and Restated Accounts Agreement);

 

(c)the Original Guarantee Agreement shall be deemed to have been amended and
restated so that it shall be read and construed for all purposes as set out in
Schedule 6 (Amended and Restated Guarantee Agreement); and

 

(d)the Original Thermo Subordination Deed shall be deemed to have been amended
and restated so that it shall be read and construed for all purposes as set out
in Schedule 7 (Amended and Restated Thermo Subordination Deed).

 

7

 

 

2.2Failure to Achieve Effective Date

 

If the Effective Date does not occur on or prior to the Longstop Date, such
non-occurrence shall constitute an immediate Event of Default pursuant to
clause 23.3 (Other Obligations) of the Original Facility Agreement and, for the
avoidance of doubt, it is agreed that any grace period contemplated by
clause 23.3(b) (Other Obligations) of the Original Facility Agreement shall not
apply to such Event of Default.

 

2.3Finance Document

 

Each Party agrees that this Deed is designated a “Finance Document” for the
purposes of the Original Facility Agreement and the Amended and Restated
Facility Agreement.

 

3.Representations and Warranties

 

3.1Borrower Representations

 

Subject to the disclosures set out in Schedule 8 (Disclosures) and the Defaults
Side-Letter, on each of the date of this Deed and the Effective Date, the
Borrower repeats in favour of the Finance Parties each of the representations
and warranties set out in:

 

(a)clause 18 (Representations) of the Amended and Restated Facility Agreement
but with reference to the facts existing as of the date on which such
representation is being repeated (with, in respect of any representations and
warranties repeated on the date of this Deed, any reference therein to the
“Effective Date” being deemed to be the date of this Deed); and

 

(b)section 10(c) (Representations and Warranties) of the Restructuring Support
and Consent Agreement but with reference to the facts existing as of the date on
which such representation is being repeated.

 

3.2Subsidiary Guarantor Representations

 

Subject to the disclosures set out in Schedule 8 (Disclosures) and the Defaults
Side-Letter, on each of the date of this Deed and the Effective Date, each
Subsidiary Guarantor repeats in favour of the Finance Parties each of the
representations and warranties set out in:

 

(a)clause 4 (Representations and Warranties) of the Amended and Restated
Guarantee Agreement but with reference to the facts existing as of the date on
which such representation is being repeated (with, in respect of any
representations and warranties repeated on the date of this Deed, any reference
therein to the “Effective Date” being deemed to be the date of this Deed); and

 

(b)section 10(c) (Representations and Warranties) of the Restructuring Support
and Consent Agreement but with reference to the facts existing as of the date on
which such representation is being repeated.

 

3.3Thermo Representations

 

Subject to the disclosures set out in Schedule 8 (Disclosures) and the Defaults
Side-Letter, on each of the date of this Deed and the Effective Date, Thermo
repeats in favour of the Finance Parties each of the representations and
warranties set out in:

 

(a)clause 5 (Representations and Warranties) of the Amended and Restated Thermo
Subordination Deed but with reference to the facts existing as of the date on
which such representation is being repeated (with, in respect of any
representations and warranties repeated on the date of this Deed, any reference
therein to the “Effective Date” being deemed to be the date of this Deed); and

 

8

 

 

(b)section 10(b) (Representations and Warranties) of the Restructuring Support
and Consent Agreement but with reference to the facts existing as of the date on
which such representation is being repeated.

 

4.Restructuring Fee

 

4.1Restructuring Fee

 

As consideration for each Lender’s participation in the Proposed Restructuring
(including, but not limited to, the entry into each Restructuring Document), the
Borrower shall pay to the COFACE Agent (for the account of each Lender pro rata
to the proportion of each Lender’s Commitment as at the Initial Signing Date) a
restructuring fee in an amount equal to two point five per cent. (2.5%) of the
Total Commitments as at the Initial Signing Date, being US$14,658,550 (the
“Restructuring Fee”) which shall become due on the Effective Date and shall be
payable in accordance with Clause 4.2 (Restructuring Fee Payment).

 

4.2Restructuring Fee Payment

 

The Restructuring Fee shall be payable on the following dates:

 

(a)an amount equal to forty per cent. (40%) thereof (being US$5,863,420) (the
“Effective Date Fee Payment”) shall be payable on or prior to the Effective Date
as a condition precedent to the occurrence thereof (provided that, if, following
payment of the Effective Date Fee Payment under this paragraph (a), the
Effective Date does not occur, the COFACE Agent shall, as soon as reasonably
practicable following the Longstop Date (or as otherwise agreed between the
Borrower and the COFACE Agent), reimburse to the Borrower an amount equal to the
Effective Date Fee Payment); and

 

(b)provided that the Effective Date has occurred, an amount equal to sixty
per cent. (60%) thereof (being US$8,795,130) shall be payable on 31 December
2017 (or such earlier date following any prepayments that are made under the
Facilities in accordance with clause 7.11(d) (Voluntary Prepayment of the Loans)
or clause 7.13 (Application of Mandatory Prepayments) of the Amended and
Restated Facility Agreement (and any other relevant terms of the Amended and
Restated Facility Agreement)).

 

4.3Non-refundable

 

Save as provided in Clause 4.2 (Restructuring Fee Payment), the Restructuring
Fee once paid shall be non-refundable and non-creditable against other fees
payable in connection with the Project. Payments in respect of the Restructuring
Fee shall be made in accordance with the payment provisions set out in the
Amended and Restated Facility Agreement.

 

5.Confirmations of Obligors

 

5.1Confirmations – Date of this Deed

 

As of the date of this Deed:

 

(a)each Obligor confirms its acceptance of the Amended and Restated Facility
Agreement, the Amended and Restated Accounts Agreement, the Amended and Restated
Guarantee Agreement and the Amended and Restated Thermo Subordination Deed;

 

9

 

 

(b)each Obligor confirms that notwithstanding this Deed, each Finance Document
to which it is a party remains in full force and effect and the rights, duties
and obligations of each Obligor are not released, discharged or impaired by this
Deed;

 

(c)each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of the
Original Guarantee Agreement or the Additional Guarantee Agreement (as the case
may be):

 

(i)continues in full force and effect on the terms of the Original Guarantee
Agreement or the Additional Guarantee Agreement (as the case may be); and

 

(ii)extends to the liabilities and obligations of the Obligors under the Finance
Documents (including this Deed);

 

(d)each Obligor confirms that any Lien created by it under the Security
Documents extends to the obligations of the Obligors under the Finance Documents
(including this Deed) subject to any limitations set out in the Security
Documents; and

 

(e)each Obligor confirms that the Liens created under the Security Documents to
which it is a party continue in full force and effect on the terms of the
Security Documents.

 

5.2Confirmations – Effective Date

 

As of the Effective Date:

 

(a)each Obligor confirms its acceptance of the Amended and Restated Facility
Agreement, the Amended and Restated Accounts Agreement, the Amended and Restated
Guarantee Agreement and the Amended and Restated Thermo Subordination Deed;

 

(b)the Borrower agrees that it is bound by the terms of the Amended and Restated
Facility Agreement, the Amended and Restated Accounts Agreement and the Amended
and Restated Thermo Subordination Deed applicable to it;

 

(c)Thermo agrees that it is bound by the terms of the Amended and Restated
Thermo Subordination Deed applicable to it;

 

(d)each Subsidiary Guarantor (including each Additional Subsidiary Guarantor)
agrees that it is bound by the terms of the Amended and Restated Guarantee
Agreement;

 

(e)each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of the
Amended and Restated Guarantee Agreement:

 

(i)continues in full force and effect on the terms of the Amended and Restated
Guarantee Agreement; and

 

(ii)extends to the liabilities and obligations of the Obligors under the Finance
Documents (as such term is defined in the Amended and Restated Facility
Agreement and including the Restructuring Documents);

 

(f)each Obligor confirms that any Lien created by it under the Security
Documents extends to the liabilities and obligations of the Obligors under the
Finance Documents (as such term is defined in the Amended and Restated Facility
Agreement and including the Restructuring Documents) subject to any limitations
set out in the Security Documents;

 

10

 

 

(g)each Obligor confirms that the obligations of the Obligors arising under the
Finance Documents (as such term is defined in the Amended and Restated Facility
Agreement and including the Restructuring Documents) are included in the
definition of the relevant secured obligations (howsoever defined) for the
purposes of the Security Documents; and

 

(h)each Obligor confirms that, to the extent permitted by law, the Liens created
under the Security Documents continue in full force and effect on the terms of
the Security Documents (as such Security Documents may have been amended and/or
restated pursuant to the Restructuring Documents).

 

6.Disapplication of Provisions

 

6.1Disapplication of Certain Terms

 

(a)As from the Effective Date (and following the application of the amounts
standing to the credit of the Thermo Contingent Equity Account pursuant to
Clause 7.2 (Contingent Equity and DSRA Funds)), the Parties agree that the
Borrower Contingent Equity Account, the Thermo Contingent Equity Account, the
Capital Expenditure Account, the Convertible Note Reserve Account and the
Distribution Account (each as defined in the Original Accounts Agreement and
together, the “Relevant Accounts”) and the Supplier Guarantee (as such term is
defined in the Original Facility Agreement) shall no longer be required for the
purposes of the transactions contemplated in the Finance Documents and, to the
extent not amended pursuant to the provisions of the Restructuring Documents,
all references to the Relevant Accounts and the Supplier Guarantee and all
related terms shall be disapplied for the purposes of the Finance Documents.

 

(b)In connection with such disapplication referred to in paragraph (a) above,
the Security Agent hereby irrevocably and unconditionally with effect from the
Effective Date (subject to the application of the amounts standing to the credit
of the Thermo Contingent Equity Account pursuant to the provisions of Clause 7.2
(Contingent Equity and DSRA Funds)) releases, without recourse or warranty, all
rights pledged to it in respect of the Relevant Accounts pursuant to the
provisions of the Borrower Pledge of Bank Accounts and the Thermo Pledge of Bank
Accounts (as such terms are defined in the Original Facility Agreement).

 

6.2Removal of Thermo from Accounts Agreement

 

On and from the Effective Date, and as set out in the Amended and Restated
Accounts Agreement, Thermo shall be removed as a party from the Amended and
Restated Accounts Agreement and shall no longer have any obligations thereunder,
save to the extent that such obligations were incurred during, or are
attributable to, the period prior to the Effective Date. For the avoidance of
doubt, no consent shall be required from Thermo in connection with any amendment
to the Amended and Restated Accounts Agreement after the Effective Date.

 

7.Other Provisions

 

7.1Further Utilisation of Facilities

 

(a)Notwithstanding that:

 

(i)the Availability Period ended on 31 December 2012;

 

(ii)there are currently Defaults existing under the Finance Documents;

 

(iii)the proposed Utilisation Date will not be a Business Day within the
Availability Period; and

 

11

 

 

(iv)the undrawn amount of the Total Commitments has been cancelled pursuant to
clause 5.7 (Cancellation of Commitment) of the Original Facility Agreement (the
“Relevant Commitments”),

 

the Parties agree that following the occurrence of the Effective Date, the
Relevant Commitments shall be reinstated solely for the purpose of the Borrower
making a Utilisation on the Effective Date and the Borrower shall utilise all
amounts in respect of the Facilities not previously utilised, being an amount of
US$672,133.33 (the “Effective Date Utilisation”), such Effective Date
Utilisation to be applied towards payment by the Borrower of any amounts then
due and owing by it to the Supplier and/or the Launch Services Provider,
provided that the Effective Date Utilisation shall not exceed the aggregate
amount of any amounts payable to the Supplier and the Launch Services Provider.

 

(b)In connection with the Effective Date Utilisation, the Borrower shall provide
to the COFACE Agent, as conditions precedent to the occurrence of the Effective
Date, the following:

 

(i)a signed but undated Utilisation Request instructing the COFACE Agent to
remit the Effective Date Utilisation on the date falling five (5) Business Days
after the Effective Date to the Supplier and/or the Launch Services Provider’s
account, as the case may be, as payment of any amounts then due and payable by
the Borrower to such party;

 

(ii)an authorisation to the COFACE Agent to date the Utilisation Request
immediately upon the occurrence of the Effective Date; and

 

(iii)evidence of the amounts owing by the Borrower to the Supplier and/or the
Launch Services Provider under the Satellite Construction Contract and/or the
Launch Services Contract.

 

(c)Provided that:

 

(i)each of the conditions precedent set out in clause 4.2 (Further conditions
precedent) of the Amended and Restated Facility Agreement have been satisfied or
waived by the COFACE Agent (acting on the instructions of all the Lenders); and

 

(ii)the Effective Date has occurred,

 

the Borrower hereby irrevocably authorises and mandates the COFACE Agent (on its
behalf and for its account) to pay the proceeds of the Effective Date
Utilisation as a direct disbursement to the Supplier and/or the Launch Services
Provider (as directed by the Borrower) and the Borrower agrees that the
Effective Date Utilisation shall be deemed to have been made to or for the
benefit of the Borrower and the Borrower waives all rights of protest it may
have to the contrary.

 

7.2Contingent Equity and DSRA Funds

 

Notwithstanding any provisions of the Finance Documents to the contrary, the
Parties agree that upon the Effective Date:

 

(a)firstly, any amounts standing to the credit of the Thermo Contingent Equity
Account; and

 

12

 

 

(b)secondly, an amount of up to US$234,100 standing to the credit of the Debt
Service Reserve Account, which is the amount by which the balance of the Debt
Service Reserve Account exceeds the DSRA Required Balance under the Amended and
Restated Facility Agreement as of the Effective Date,

 

shall be paid directly to the Launch Services Provider towards payment of any
amounts that may be owing by the Borrower to the Launch Services Provider
pursuant to the Launch Services Contract provided that the aggregate of the
amounts set out in paragraphs (a) and (b) above shall not exceed the amount due
to the Launch Services Provider as of the Effective Date. The Borrower shall
provide to the COFACE Agent evidence of the amounts owing by the Borrower to the
Launch Services Provider under the Launch Services Contract and, following
payment thereof, confirmation from the Launch Services Provider of the receipt
of such payment. The Borrower hereby authorises the payment of the amounts
referred to in paragraphs (a) and (b) above by the Offshore Account Bank from
the Thermo Contingent Equity Account and the Debt Service Reserve Account
respectively.

 

7.3Delegation Agreement Amendment Agreements

 

The Borrower shall use its commercially reasonable efforts to procure that each
of the Supplier and the Launch Services Provider shall enter into a Delegation
Agreement Amendment Agreement with the Borrower and the Security Agent within
thirty (30) days of the Effective Date. Upon execution of each of the Delegation
Agreement Amendment Agreements, the COFACE Agent must receive:

 

(a)from the Borrower, any items required by the COFACE Agent in connection with
the execution of such Delegation Agreement Amendment Agreement of the type set
out in paragraph 4 (Security Matters) of Schedule 3 (Conditions Precedent to the
Effective Date);

 

(b)a legal opinion of White & Case LLP (advisers to the Lenders) as to matters
of the laws of France and confirming, among other things, the validity and
enforceability of the relevant Delegation Agreement Amendment Agreement; and

 

(c)from the Borrower, a legal opinion of Taft Stettinus & Hollister LLP
(advisers to the Borrower) confirming, among other things, the due authorisation
by the Borrower of its execution of the relevant Delegation Agreement Amendment
Agreement,

 

in each case, in form and substance satisfactory to the COFACE Agent.

 

7.4Equity Commitments

 

As of the Effective Date, Thermo agrees to restate in this Deed certain of its
obligations in respect of its Equity Commitments under section 2 (Equity
Commitments) of the Restructuring Support and Consent Agreement in the following
terms:

 

(a)as a condition precedent to the entry into any Guarantee Obligation of the
Subsidiary Guarantors of the type set out in clause 22.1(l) (Limitations on
Financial Indebtedness) of the Amended and Restated Facility Agreement, on or
prior to 26 December 2013, Thermo agrees to make, or cause to be made,
available, and shall fund to the Borrower, an aggregate amount of cash (which
shall be in addition to the Initial Minimum Cash Commitment, the Effective Date
Commitment and the 2013 Closing Commitment) equal to US$20,000,000 (the “2013
Year-End Commitment”). For the avoidance of doubt, any funds raised prior to 26
December 2013 by Thermo (or any third party Equity Issuances (but excluding any
Equity Issuance involving Terrapin)) and contributed to the Borrower in excess
of the Initial Minimum Cash Commitment, the Effective Date Commitment and the
2013 Closing Commitment may be included in the calculation of the 2013 Year-End
Commitment; and

 

13

 

 

(b)on or prior to 31 December 2014, Thermo agrees to make, or cause to be made,
available, and shall fund to the Borrower, an aggregate amount of cash (which
amount shall be in addition to the Effective Date Commitment, the Initial
Minimum Cash Commitment, the 2013 Closing Commitment and the 2013 Year-End
Commitment) equal to US$20,000,000 minus the amount by which:

 

(i)the amount of cash actually received by the Borrower in connection with the
Initial Minimum Cash Commitment, the 2013 Closing Commitment and the 2013
Year-End Commitment; exceeds

 

(ii)US$40,000,000,

 

(the “2014 Anticipated Equity Financing”). For the avoidance of doubt, any
amount raised prior to 31 December 2014 by Thermo (or any third party Equity
Issuances (but excluding any Equity Issuance involving Terrapin)) and
contributed to the Borrower in excess of the Initial Minimum Cash Commitment,
the Effective Date Commitment, the 2013 Closing Commitment and the 2013 Year-End
Commitment may be included in the calculation of the 2014 Anticipated Equity
Financing; and

 

(c)for the avoidance of doubt, the amount of Thermo’s payments with respect to
the 2013 Closing Commitment, the 2013 Year-End Commitment and the 2014
Anticipated Equity Financing shall be reduced by the proceeds received by the
Borrower from any financing received by the Borrower pursuant to any third party
Equity Issuances (but excluding any Equity Issuance involving Terrapin).

 

Thermo acknowledges and agrees that its obligations to fund the commitments set
out in paragraphs (a) and (b) above to the Borrower shall be irrevocable.

 

8.Continuity, Waivers and Further Assurance

 

8.1Continuing Obligations

 

(a)The provisions of each of the Original Facility Agreement, the Original
Accounts Agreement, the Original Guarantee Agreement and the Original Thermo
Subordination Deed shall, save as amended hereby, continue in full force and
effect.

 

(b)For the avoidance of doubt, this Deed shall not constitute an assignment or
novation of any of the rights and obligations of any party to the Original
Facility Agreement, the Original Accounts Agreement, the Original Guarantee
Agreement or the Original Thermo Subordination Deed, nor shall it constitute an
amendment to any Security Document in place at the date of this Deed, each of
whose terms shall remain in full force and effect (save as otherwise amended by
any other Restructuring Document).

 

8.2Waivers of Existing Defaults

 

(a)The Borrower confirms that the list of Defaults and Events of Default as set
out in the Defaults Side-Letter (the “Existing Defaults”) is a complete list of
all such Defaults and Events of Default existing under the Finance Documents as
of the date of this Deed.

 

(b)The Lenders agree that on and from the Effective Date, all Existing Defaults
(to the extent that such Existing Defaults are continuing) shall be permanently
waived.

 

(c)Subject to paragraph (d) below and for the avoidance of doubt, the waiver
contained in this Clause 8.2 shall extend solely to the Existing Defaults which
have occurred as of the date of this Deed and shall not apply to any Defaults or
Events of Default which first occur following the date of this Deed (including
those of a similar nature to the Existing Defaults).

 

14

 

 

(d)If:

 

(i)any Defaults or Events of Default arise during the period from the date of
this Deed to the Effective Date (the “Relevant Defaults”); and

 

(ii)the COFACE Agent receives a written request from the Borrower requesting the
designation of the Relevant Defaults as Existing Defaults,

 

then the COFACE Agent may, acting on the instructions of each Lender, agree in
writing to designate the Relevant Defaults as “Existing Defaults” for the
purposes of this Deed.

 

8.3Further Assurance

 

The Borrower shall, at the request of the COFACE Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Deed and the other
Restructuring Documents.

 

9.Release

 

As of the Effective Date and to the maximum extent permitted by Applicable Law,
the Borrower and each of its Affiliates hereby release the Finance Parties, and
each of their respective affiliates, partners, trustees, shareholders,
representatives, attorneys-in-fact, controlling persons, employees, officers,
directors, agents, attorneys and advisors, from all claims, demands, disputes,
objections, liabilities or obligations whether based in contract, tort or any
other theory at law or equity, arising out of, related to or in connection with
the Group, Thermo, any of the Finance Documents, any documents related to any
other debt obligation of the Group, and any other document or instrument
executed in connection with the transactions contemplated by the Proposed
Restructuring and the Restructuring Documents and all transactions related in
any way thereto.

 

10.Miscellaneous

 

10.1Incorporation of Terms

 

The provisions of clauses 13.4 (Stamp Taxes), 13.5 (Value Added Tax),
35 (Partial Invalidity), 36 (Remedies and Waivers), 40 (Enforcement) and 41
(Confidentiality) of the Amended and Restated Facility Agreement shall also
apply to this Deed as if expressly set out herein, mutatis mutandis, with each
reference therein to “this Agreement” being deemed to be a reference to this
Deed, each reference to “Party” or “Parties” being deemed to be a reference to
the parties to this Deed and each reference to the “Borrower” being deemed to be
a reference to each Obligor and the Subordinated Creditor. For the purposes of
incorporating clause 41 (Confidentiality) of the Amended and Restated Facility
Agreement into this Deed, the Parties agree that the definition of Confidential
Information shall be extended to include any information provided by the
Borrower, Thermo or any other person to satisfy the requirements of paragraph 11
of Schedule 3 (Conditions Precedent to the Effective Date).

 

10.2Governing Law

 

This Deed, and any non-contractual obligations arising out of or in connection
with it shall be governed by, and construed in accordance with, English law.

 

10.3Counterparts

 

This Deed may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

 

15

 

 

10.4Set-off

 

If an Event of Default has occurred and is continuing, a Finance Party may
set-off any matured obligation due from an Obligor under the Finance Documents
(to the extent beneficially owned by that Finance Party) against any matured
obligation owed by that Finance Party to that Obligor, regardless of the place
of payment, booking branch or currency of either obligation.  If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set-off.  Following the exercise of a right of set-off under this Deed, the
relevant Finance Party shall notify the Borrower.

 

This Deed has been executed as a deed by the Borrower, Thermo, the Subordinated
Creditor and the Subsidiary Guarantors and has been signed on behalf of the
other Parties.

 



16

 

 

SIGNATURE PAGES

 

The Borrower

 

SIGNED as a deed by GLOBALSTAR, INC. acting [tlogo1.jpg]     /s/ Lindsey Keeble
by its attorney  Lindsey Keeble, attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

17

 

 

Thermo

 

SIGNED as a deed by THERMO FUNDING [tlogo1.jpg]   COMPANY LLC acting  by its
attorney   /s/ Lindsey Keeble Lindsey Keeble, attorney-in-fact   in the presence
of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

18

 

 

SIGNED as a deed by GSSI, LLC in its capacity as [tlogo1.jpg]   GUARANTOR acting
 by its attorney Lindsey /s/ Lindsey Keeble Keeble, attorney-in-fact   in the
presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

19

 

 

SIGNED as a deed by GLOBALSTAR SECURITY [tlogo1.jpg]   SERVICES, LLC in its
capacity as GUARANTOR /s/ Lindsey Keeble     acting  by its attorney Lindsey
Keeble, attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

20

 

 

SIGNED as a deed by GLOBALSTAR C, LLC in its [tlogo1.jpg]   capacity as
GUARANTOR  acting by its attorney /s/ Lindsey Keeble Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

21

 

 

SIGNED as a deed by GLOBALSTAR USA, LLC in [tlogo1.jpg]   its capacity as
GUARANTOR  acting  by its attorney /s/ Lindsey Keeble Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

22

 

 

SIGNED as a deed by GLOBALSTAR LEASING [tlogo1.jpg]   LLC in its capacity as
GUARANTOR acting  by its /s/ Lindsey Keeble attorney  Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

23

 

 

SIGNED as a deed by SPOT LLC in its capacity as [tlogo1.jpg]   GUARANTOR  acting
 by its attorney  Lindsey /s/ Lindsey Keeble Keeble, attorney-in-fact   in the
presence of:  

 

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

24

 

 

SIGNED as a deed by ATSS CANADA, INC. in its [tlogo1.jpg]   capacity as
GUARANTOR  acting  by its attorney /s/ Lindsey Keeble Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

25

 

 

SIGNED as a deed by GLOBALSTAR BRAZIL [tlogo1.jpg]   HOLDINGS, L.P. in its
capacity as GUARANTOR /s/ Lindsey Keeble acting  by its attorney  Lindsey
Keeble, attorney-in-   fact in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:    +1 (985) 335-1500

Fax No.:     +1 (985) 335-1900

 

26

 

 

SIGNED as a deed by GCL LICENSEE LLC in its [tlogo1.jpg]   capacity as GUARANTOR
 acting  by its attorney /s/ Lindsey Keeble Lindsey Keeble, attorney-in-fact  
in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

27

 

 

SIGNED as a deed by GUSA LICENSEE LLC in its [tlogo1.jpg]   capacity as
GUARANTOR  acting  by its attorney /s/ Lindsey Keeble Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

28

 

 

SIGNED as a deed by GLOBALSTAR LICENSEE [tlogo1.jpg]   LLC in its capacity as
GUARANTOR  acting  by its /s/ Lindsey Keeble attorney Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:   +1 (985) 335-1900

 

29

 

 

SIGNED as a deed by GLOBALSTAR MEDIA, [tlogo1.jpg]   L.L.C. in its capacity as
GUARANTOR  acting  by /s/ Lindsey Keeble its attorney  Lindsey Keeble,
attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:    +1 (985) 335-1900

 

30

 

 

SIGNED as a deed by GLOBALSTAR [tlogo1.jpg]   BROADBAND SERVICES INC. in its
capacity as /s/ Lindsey Keeble GUARANTOR  acting  by its attorney  Lindsey  
Keeble, attorney-in-fact   in the presence of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

Address of Guarantor:

Globalstar, Inc.

300 Holiday Square Boulevard

Covington

LA 70433

United States of America

Attention:   James Monroe III

Telephone No.:   +1 (985) 335-1500

Fax No.:     +1 (985) 335-1900

 

31

 

 

The Subordinated Creditor

 

SIGNED as a deed by THERMO FUNDING [tlogo1.jpg]   COMPANY LLC  acting  by its
attorney  Lindsey /s/ Lindsey Keeble Keeble, attorney-in-fact   in the presence
of:  

 

Witness’s Signature /s/ David Inns     Name: David Inns     Address: 5 Old Broad
Street       London, EC2N 1DW

 

32

 

 

Lender

 

Executed by BNP PARIBAS   ) acting by /s/ Irene Paschalidis and /s/ Loié le
Saché   ) duly authorised by BNP PARIBAS   ) to sign on its behalf,   ) in the
presence of:    

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: Thiago Reis Mefano    
Address: 37, Pl. du Marché       St. Honoré - 75001       Paris - France

 

33

 

 

Lender

 

Executed by SOCIÉTÉ GÉNÉRALE   ) acting by /s/ Oliver Royer   ) duly authorised
by SOCIÉTÉ GÉNÉRALE   ) to sign on its behalf,   ) in the presence of:    

 

Witness’s Signature: /s/ Sylvie Leclercq     Name: Sylvie Leclercq     Address:
Tour Societé Genérale       A7 Cours Valery       92800 La defense - France

 

34

 

 

Lender

 

Executed by NATIXIS   ) acting by /s/ David Bonnefoy and /s/ Jean-Louis VIALA  
) duly authorised by NATIXIS   ) to sign on its behalf,   ) in the presence of:
   

 

Witness’s Signature: /s/ Marc COLAS de la NOUE     Name: Marc COLAS de la NOUE  
  Address: 30, avenue Pierre Mendés       France – 75013 Paris

 

35

 

 

Lender

 

Executed by CRÉDIT AGRICOLE   ) CORPORATE AND INVESTMENT BANK   ) acting by /s/
Jean-lue Raiyac and /s/ André Gazal   ) duly authorised by CRÉDIT AGRICOLE   )
CORPORATE AND INVESTMENT BANK   ) to sign on its behalf,   ) in the presence of:
   

 

Witness’s Signature: /s/ Elsa Ferreira     Name: Elsa Ferreira     Address: 8,
Rue Rouget de Lisle       78800 Hoielles       France

 

36

 

 

Lender

 

Executed by CRÉDIT INDUSTRIEL ET COMMERCIAL   ) acting by /s/ Thomas Giroud and
/s/ Franęais Guiffart   ) duly authorised by CRÉDIT INDUSTRIEL ET COMMERCIAL   )
to sign on its behalf, in the presence of:    

 

Witness’s Signature: /s/ Philippe Gibon     Name: Philippe Gibon     Address: 6,
avenue de Provence       75009 Paris       France

 

37

 

 

Mandated Lead Arranger

 

Executed by BNP PARIBAS   ) acting by /s/ Irene Paschalidis and /s/ Loié le
Saché   ) duly authorised by BNP PARIBAS   ) to sign on its behalf,   ) in the
presence of:    

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: Thiago Reis Mefano    
Address: 37, Pl. du Marché       St. Honoré - 75001       Paris - France

 

38

 

 

Mandated Lead Arranger

 

Executed by SOCIÉTÉ GÉNÉRALE   ) acting by /s/ Oliver Royer   ) duly authorised
by SOCIÉTÉ GÉNÉRALE   ) to sign on its behalf,   ) in the presence of:    

 

Witness’s Signature: /s/ Sylvie Leclercq     Name: Sylvie Leclercq     Address:
Tour Societé Genérale       A7 Cours Valery       92800 La defense - France

 

39

 

 

Mandated Lead Arranger

 

Executed by NATIXIS   ) acting by /s/ David Bonnefoy and /s/ Jean-Louis VIALA  
) duly authorised by NATIXIS   ) to sign on its behalf,   ) in the presence of:
   

 

Witness’s Signature: /s/ Marc COLAS de la NOUE     Name: Marc COLAS de la NOUE  
  Address: 30, avenue Pierre Mendés       France – 75013 Paris

 

40

 

 

Mandated Lead Arranger

 

Executed by CRÉDIT AGRICOLE   ) CORPORATE AND INVESTMENT BANK   ) acting by /s/
Jean-lue Raiyac and /s/ Andre Gazal   ) duly authorised by CRÉDIT AGRICOLE   )
CORPORATE AND INVESTMENT BANK   ) to sign on its behalf,   ) in the presence of:
   

 

Witness’s Signature: /s/ Elsa Ferreira     Name: Elsa Ferreira     Address: 8,
Rue Rouget de Lisle       78800 Hoielles       France

 

41

 

 

Mandated Lead Arranger

 

Executed by CRÉDIT INDUSTRIEL ET COMMERCIAL   ) acting by /s/ Thomas Giroud and
/s/ Franęais Guiffart   ) duly authorised by CRÉDIT INDUSTRIEL ET COMMERCIAL   )
to sign on its behalf, in the presence of:    

 

Witness’s Signature: /s/ Philippe Gibon     Name: Philippe Gibon     Address: 6,
avenue de Provence       75009 Paris       France

 

42

 

 

Security Agent

 

Executed by BNP PARIBAS   ) acting by /s/ Irene Paschalidis and /s/ Loié le
Saché   ) duly authorised by BNP PARIBAS   ) to sign on its behalf,   ) in the
presence of:    

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: Thiago Reis Mefano    
Address: 37, Pl. du Marché       St. Honoré - 75001       Paris - France

 

43

 

 

COFACE Agent

 

Executed by BNP PARIBAS   ) acting by /s/ Irene Paschalidis and /s/ Loié le
Saché   ) duly authorised by BNP PARIBAS   ) to sign on its behalf,   ) in the
presence of:    

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

 

44

 

 

Offshore Account Bank

 

Executed by BNP PARIBAS   ) acting by /s/ Irene Paschalidis and /s/ Loié le
Saché   ) duly authorised by BNP PARIBAS   ) to sign on its behalf,   ) in the
presence of:    

 

Witness’s Signature: /s/ Thiago Reis Mefano     Name: 37, Pl. du Marché    
Address: St. Honoré - 75006       Paris - France

 

45

 

 

Schedule 1    Lenders

 

1.BNP Paribas;

 

2.Société Générale;

 

3.Natixis;

 

4.Crédit Agricole Corporate and Investment Bank; and

 

5.Crédit Industriel et Commercial.

 

46

 

  

Schedule 2   Subsidiary Guarantors

 

1.GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

2.Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 300 Holiday Square
Boulevard, Covington, LA 70433, United States of America;

 

3.Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

4.Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

5.Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

 

6.Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

7.ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

8.Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

 

9.GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

10.GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

11.Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

 

12.Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959K
and whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433; and

 

13.Globalstar Broadband Services Inc. a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433.

 

47

 

 

Schedule 3   Conditions Precedent to the Effective Date

 

1.Obligors

 

(a)A copy of the constitutional documents of each Obligor.

 

(b)A copy of a resolution of the board of directors of each Obligor:

 

(i)approving the terms of, and the transactions contemplated by the
Restructuring Documents to which it is a party and resolving that it execute the
Restructuring Documents to which it is a party;

 

(ii)authorising a specified person or persons to execute the Restructuring
Documents to which it is a party on its behalf; and

 

(iii)authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Restructuring Documents to which it is a party.

 

(c)A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 

(d)A certificate from a Responsible Officer of the Borrower certifying that, as
at the Effective Date:

 

(i)each copy document relating to an Obligor specified in this Schedule 3
(Conditions Precedent to the Effective Date) is correct, complete and in full
force and effect as at the Effective Date;

 

(ii)all representations and warranties of the Obligors contained in the
Restructuring Documents are true, correct and complete in all respects;

 

(iii)none of the Obligors is in violation of any of the covenants contained in
the Restructuring Documents save as set out in the Restructuring Documents; and

 

(iv)after giving effect to the transactions contemplated by the Restructuring
Documents, no Default or Event of Default has occurred and is continuing.

 

(e)Certificates as of a recent date of the good standing of each Obligor under
the laws of its jurisdiction of organisation and, to the extent requested by the
COFACE Agent, each other jurisdiction where such Obligor is qualified to do
business.

 

2.Legal Opinions

 

(a)A legal opinion of White & Case LLP (advisers to the Lenders) as to matters
of the laws of England and confirming, amongst other things, the validity and
enforceability of the Restructuring Documents governed by English law.

 

(b)A legal opinion of White & Case LLP (advisers to the Lenders) as to matters
of the laws of France and confirming, among other things, the validity and
enforceability of the Borrower Additional Pledge of Bank Accounts.

 

(c)A legal opinion of Taft Stettinius & Hollister LLP (advisers to the Borrower)
confirming, amongst other things, the due authorisation of each Obligor, the
validity and enforceability of the Restructuring Documents governed by New York
law and that the subordination provisions in respect of the 8% Old Notes and the
5% Notes are the legal, valid, binding and enforceable obligations of the
Borrower, notwithstanding the amendments to the Original Facility Agreement as
set out in this Deed.

 

48

 

 

(d)Such other favourable legal opinions of counsel to the Obligors addressed to
the COFACE Agent (for and on behalf of itself and the other Finance Parties)
with respect to the Obligors, the Restructuring Documents and such other matters
as the COFACE Agent shall reasonably request, including, without limitation, FCC
matters.

 

3.Restructuring Documents

 

An original (duly executed by each of the parties thereto) of:

 

(a)this Deed; and

 

(b)each of the other Restructuring Documents (other than (i) the Amended and
Restated Facility Agreement, the Amended and Restated Accounts Agreement, the
Amended and Restated Guarantee Agreement, the Amended and Restated Thermo
Subordination Deed, the Amended and Restated Collateral Agreement and the
Amended and Restated Pledge Agreement which shall each be scheduled to this Deed
or the Security Amendment and Restatement Agreement (as the case may be), and
(ii) the Delegation Agreement Amended Agreements).

 

4.Security Matters

 

(a)Certified copies of all notices of assignment and/or charge required to be
delivered pursuant to the Amended and Restated Collateral Agreement, the Amended
and Restated Pledge Agreement and the Borrower Additional Pledge of Accounts.

 

(b)Each Obligor (or legal advisers to the Lenders) shall have filed:

 

(i)proper financing statements (Form UCC-1 or such other financing statements or
similar notices as shall be required by local law) fully executed for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect a Lien purported to be created by the Amended and Restated
Collateral Agreement, the Amended and Restated Pledge Agreement and the Borrower
Additional Pledge of Accounts;

 

(ii)certified copies of requests for information or copies (Form UCC-11), or
equivalent reports, listing all judgement liens, tax liens or effective
financing statements that name the Obligors or any of their Subsidiaries, or a
division or other operating unit of any such person, as debtor and that are
filed in the jurisdictions referred to in paragraph (i) above, together with
copies of such other financing statements evidencing any Lien permitted by
clause 22.2 (Limitations on Liens) of the Amended and Restated Facility
Agreement;

 

(iii)evidence of the completion of all other recordings and filings of, or with
respect to, the Amended and Restated Collateral Agreement, the Amended and
Restated Pledge Agreement and the Borrower Additional Pledge of Accounts as may
be necessary to perfect any Lien intended to be created by such documents;

 

(iv)each irrevocable payment instruction (if any); and

 

(v)evidence that all other actions necessary to perfect and protect any Lien
purported to be created by the Amended and Restated Collateral Agreement, the
Amended and Restated Pledge Agreement and the Borrower Additional Pledge of
Accounts have been taken.

 

49

 

 

5.Governmental and other Authorisations

 

The Borrower has obtained, and provided to the COFACE Agent, certified copies of
all Authorisations that may become necessary for:

 

(a)the due execution, delivery, validity and enforceability of, and performance
by an Obligor of its obligations under this Deed and each other Restructuring
Document to which it is a party, and any other documents necessary or desirable
to the implementation of any of those agreements or documents; and

 

(b)the remittance to any Finance Party of all monies payable or owing to such
Finance Party under any Restructuring Document in the currencies specified in
such Finance Document, and in each case, all those Authorisations are in full
force and effect.

 

6.Material Contracts

 

Copies of each of the Material Contacts listed in schedule 12 (Material
Contracts) of the Amended and Restated Facility Agreement.

 

7.COFACE Insurance Policy

 

Each COFACE Insurance Policy (as amended) is in full force and effect and is in
form and substance satisfactory to the COFACE Agent (acting on the instructions
of all Lenders) and the COFACE Agent (acting on the instructions of all the
Lenders) is satisfied that all conditions to each COFACE Insurance Policy are
fulfilled, that all requisite approvals of the French Authorities have been
obtained and, if required, payment of any portion of any new COFACE Insurance
Premium then owing (if any) has been made.

 

8.No Material Adverse Effect

 

Since 10 May 2013, nothing has occurred which has or could reasonably be
expected to have a Material Adverse Effect.

 

9.Equity / Subordinated Debt

 

(a)Evidence (which must include a certification by the Borrower that it has
received the relevant funds together with a certified copy of the relevant wire
transfer and bank statement of the Borrower evidencing the receipt of funds)
that the Group shall have received from third parties reasonably acceptable to
the Lenders (which may, but need not include, Thermo and Terrapin) at least
US$45,000,000 from cash equity financing (including for this purpose,
convertible subordinated debt, subordinated debt with warrants and similar
equity-like financial instruments which, in all cases, shall be subject to
definitive documentation including, without limitation, subordination
provisions, acceptable to the Majority Lenders and COFACE (collectively the
“Equity Linked Securities”)), of which at least:

 

(i)US$25,000,000 shall be on account of the Effective Date Commitment; and

 

(ii)US$20,000,000 less the aggregate amount of cash actually received by the
Borrower in connection with the Initial Minimum Cash Commitment shall be on
account of the 2013 Closing Commitment (subject to any reduction in respect of
the 2013 Closing Commitment pursuant to any proceeds received by the Borrower
from any financing by the Borrower pursuant to any Equity Issuances, in
accordance with the provisions of the Restructuring Support and Consent
Agreement).

 

50

 

 

(b)Evidence (which must include a certification by the Borrower that it has
received the relevant funds together with a certified copy of the relevant wire
transfer and bank statement of the Borrower evidencing the receipt of funds)
that the Group shall have received the Initial Minimum Cash Commitment.

 

(c)Certification by a Responsible Officer of the Borrower that no amendment,
variation, novation, supplement, waiver, or modification shall have been made
to, or in respect of, the terms of the 8% New Notes, the 8% Old Notes or the 5%
Notes.

 

(d)Evidence of the closing of a restructuring of approximately US$71,800,000 of
issued and outstanding 5.75% Notes on the terms and conditions set out in the
5.75% Notes Term Sheet, and otherwise reasonably acceptable to the Majority
Lenders in all respects in relation to those terms not expressly stated in the
5.75% Notes Term Sheet.

 

(e)Certification by the Borrower that there is no pending enforcement action by
any noteholder or group of noteholders holding (in aggregate) an amount greater
than US$5,000,000 in principal amount of the 8% New Notes.

 

10.Debt Service Reserve Account

 

Evidence that the DSRA Required Balance is standing to the credit of the Debt
Service Reserve Account.

 

11.Know Your Customer Requirements

 

The COFACE Agent shall have received each of the documents required by each of
the Lenders in respect of any “Know Your Customer” requirements applicable to
such Lender.

 

12.No Litigation

 

No litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against the
Group or its assets which has not been disclosed to the COFACE Agent in writing.

 

13.Agreed Business Plan

 

Delivery of a final business plan and financial projections in form and
substance satisfactory to the Lenders and agreed to by the Borrower, which plan
shall incorporate the projections attached as Schedule 9 (Projections) (the
“Projections”) and shall also demonstrate the Group’s ability (assuming the
timely receipt of Equity Linked Securities) to fully fund operations and repay
all indebtedness, and identify all sources of additional funding (including the
Projections).

 

14.Other Documents and Evidence

 

(a)Evidence that any process agent referred to in the Finance Documents has
accepted its appointment.

 

(b)A copy of any other Authorisation or other document, opinion or assurance
which any Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Restructuring Document or
for the validity or enforceability of any Restructuring Document.

 

(c)Payment of all fees, costs and expenses of the Finance Parties associated
with the negotiation, preparation, due diligence, documentation, administration
and closing of the Restructuring Documents and the transactions contemplated
therein, including payment:

 

(i)in cash of the Effective Date Fee Payment,

 

51

 

 

(ii)in cash of the COFACE Additional Insurance Premium due and payable at the
Effective Date; and

 

(iii)all fees and expenses of the Finance Parties and their professional
advisors, including, without limitation, any completion fees payable to FTI
Consulting, Inc. as approved by the Lenders and any other fees, costs and
expenses of White & Case LLP and FTI Consulting, Inc.

 

(d)Evidence of the restructuring of the vendor financing agreements (including,
amongst others, the Hughes and Ericsson vendor financings) in terms satisfactory
to the Lenders.

 

(e)Satisfaction of all the conditions precedent to the Effective Date referred
to in Clause 7.1 (Further Utilisation of Facilities).

 

(f)Receipt by the COFACE Agent of the evidence referred to in Clause 7.2
(Contingent Equity and DSRA Funds).

 

(g)Receipt by the COFACE Agent of a comfort letter addressed to it from James
Monroe III.

 

(h)Receipt by the COFACE Agent of a letter addressed to it from Thermo and the
beneficiary of the ultimate owner of Thermo acknowledging that:

 

(i)the Lenders have requested the provision of the financial statements (or
equivalent document) of Thermo and certain “Know Your Customer” documentation in
respect of the “James Monroe Revocable Trust dated January 1, 1997”, which have
not been provided by Thermo on the basis that such documents are not available;
and

 

(ii)if a Lender is obliged by its compliance reporting requirements to report
the unavailability of the financial statements (or equivalent document) of
Thermo or such “Know Your Customer” documentation, Thermo and the ultimate owner
of Thermo agree to take all such action required to release the relevant Lender
from any potential liability that may be asserted against it if Thermo or the
ultimate owner of Thermo (as beneficiary of the above-mentioned trust) suffers
any negative consequences due to such documents not being provided to the
Lenders,

 

in such form as shall be acceptable to the COFACE Agent.

 

52

 

 

Schedule 4   Amended and Restated Facility Agreement

 

See Exhibit 10.3 to Current Report on Form 8-K dated August 22, 2013

 

53

 

 

Schedule 5   Amended and Restated Accounts Agreement

 



 

[tlogo.jpg]

 

Dated 5 June 2009

as amended and restated pursuant

to the Deed of Waiver and Amendment No. 7

dated 30 September 2011 and the Global Deed of Amendment

and Restatement dated ___________ 2013

 

Accounts Agreement

 

between

 

Globalstar, Inc. 

as the Borrower

 

and

 

BNP Paribas

as the Security Agent,

the COFACE Agent and 

the Offshore Account Bank

 

White & Case llp

5 Old Broad Street

London EC2N 1DW 

 

54

 

 

Table of Contents



 

    Page       1. Definitions and Interpretation 57       2. Appointment 61    
  3. Establishment of the Accounts 61       4. [Intentionally Omitted] 63      
5. Collection Account 64       6. Holding Account 65       7. [Intentionally
Omitted] 65       8. Debt Service Account 65       9. Debt Service Reserve
Account 65       10. [Intentionally Omitted] 66       11. Insurance Proceeds
Account 66       12. [Intentionally Omitted] 67       13. General Rule Regarding
Excess Balances 67       14. [Intentionally Omitted] 67       15. Final
Disbursement upon Termination 67       16. [Intentionally Omitted] 67       17.
Balances 67       18. Event of Default 67       19. Blocking and Unblocking
Notices 68       20. Foreign Currency Conversions 68       21. Ancillary
Provisions 68       22. The Offshore Account Bank 69       23. Notices 72      
24. Remedies, Waivers and Amendments 74       25. Additional Provisions 74      
26. Governing Law 74       27. Enforcement 75       Schedule 1 [Intentionally
Omitted] 76       Schedule 2 Form of Blocking Notice 77       Schedule 3 Form of
Unblocking Notice 79       Schedule 4 Form of Accession Memorandum 80      
Schedule 5 Order of Application 81       Schedule 6 Authorised Persons and
Callback Contacts 82       Schedule 7 Domestic Accounts 83       Schedule 8
Foreign Accounts 86



 

55

 

 



    Page       Schedule 9 Canadian Accounts 90       Schedule 10 Form of
Payment/Transfer Instruction 91       Schedule 11 Intentionally Omitted 92      
Schedule 12 Intentionally Omitted 93



 



56

 

  

This Accounts Agreement (the “Agreement”) was originally dated 5 June 2009 (and
was amended and restated on 30 September 2011 by the Deed of Waiver and
Amendment No. 7 (as such term is defined below) and was further amended and
restated on _____________ 2013 by the Global Deed of Amendment and Restatement
and is made

 

Between:

 

(1)Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 300 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

 

(2)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as facility agent and Chef de File for and on behalf of the
Finance Parties (the “COFACE Agent”);

 

(3)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the security agent for and on behalf of the Finance Parties
(the “Security Agent”); and

 

(4)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as offshore account bank (the “Offshore Account Bank”).

 

It is hereby agreed as follows:

 

1.Definitions and Interpretation

 

1.1Incorporation of Definitions

 

Words and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Agreement.

 

1.2Definitions

 

In this Agreement the following terms have the meaning set out below:

 

“Account Banks” means:

 

(a)the Offshore Account Bank; and

 

(b)the Onshore Account Bank,

 

and “Account Bank” mean either of the foregoing, as the context requires.

 

“Accounts Assets” has the meaning given to such term in
Clause 3.4(a)(ii) (Notice of Liens).

 

“Authorised Person” has the meaning given to such term in Clause 3.6(d)
(Instructions).

 

“Blocking Notice” means a notice substantially in the form of Schedule 2 (Form
of Blocking Notice).

 

57

 

 

“Callback Contact” means each person identified by the Borrower to the Offshore
Account Bank as being authorised to confirm to the Offshore Account Bank any
instructions given by the Borrower to the Offshore Account Bank in the form of
Schedule 6 (Authorised Persons and Callback Contacts).

 

“Canadian Account” means each bank account held in Canada:

 

(a)set out in Schedule 9 (Canadian Accounts); and

 

(b)opened after the date of this Agreement.

 

“Collection Account” means the Dollar denominated account so titled, held in the
name of the Borrower with the Onshore Account Bank with account
number 6731016680.

 

“Debt Service Account” means the Dollar denominated account so titled, held in
the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034082G 55.

 

“Debt Service Period” means:

 

(a)in respect of the first Utilisation, the period from the Utilisation Date of
such Loan to the first Payment Date; and

 

(b)in respect of any other period, the period beginning the day following a
Payment Date and ending on the next Payment Date.

 

“Debt Service Reserve Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034083A 43.

 

“Deed of Waiver and Amendment No. 7” means the amendment agreement to this
Agreement dated 30 September 2011 between, among others, the Borrower, the
Offshore Account Bank and the COFACE Agent.

 

“Domestic Account” means each bank account held in the United States:

 

(a)set out in Schedule 7 (Domestic Accounts); and

 

(b)opened after the date of this Agreement.

 

“DSA Required Balance” means an amount equal to the product of:

 

(a)the quotient of the number of days from and including the last Payment Date
to the date of determination divided by the number of days from and including
the date of the last Payment Date to but excluding the next Payment Date;

 

multiplied by,

 

(b)the aggregate scheduled Debt Service (including principal, interest, fees,
and other charges and expenses) due under the Facilities for the current Debt
Service Period provided that if LIBOR exceeds the capped interest rate set out
in an Interest Rate Cap Agreement, the amount of such capped interest rate shall
be used for the purpose of calculating any interest under this paragraph (b).

 

“Effective Date” has the meaning given to such term in the Global Deed of
Amendment and Restatement.

 

“Facility Agreement” means the facility agreement originally dated 5 June 2009,
as amended from time to time including as amended and restated pursuant to the
Global Deed of Amendment and Restatement between the Borrower, the Security
Agent, the COFACE Agent, the Mandated Lead Arrangers and the Lenders.

 

58

 

 

“Final Discharge Date” means the date on which all the Secured Obligations have
been unconditionally and irrevocably paid and discharged in full and none of the
Finance Parties is under any obligation (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrower under the
Finance Documents.

 

“Foreign Account” means each bank account held in a jurisdiction other than the
United States or Canada:

 

(a)set out in Schedule 8 (Foreign Accounts); and

 

(b)opened after the date of this Agreement.

 

“Holding Account” means the Dollar denominated account so titled, held in the
name of the Borrower with the Offshore Account Bank with account number 3000
4056 5800 0004 3504 S68.

 

“Insurance Proceeds” means all proceeds and amounts payable to or received by
the Borrower or the Security Agent (as the case may be) under the Insurances.

 

“Insurance Proceeds Account” means the Dollar denominated account so titled,
held in the name of the Borrower with the Offshore Account Bank with account
number 30004 05658 0000034085H 59.

 

“Liability” means any present or future liability (actual or contingent)
(including without limitation, any payment obligation and/or fee obligation)
whether or not matured or liquidated, together with any:

 

(a)refinancing, novation, deferral or extension of that liability;

 

(b)claim for misrepresentation or breach of warranty or undertaking or an event
of default or under any indemnity;

 

(c)further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

 

(d)claim for damages or restitution in the event of rescission of that liability
or otherwise;

 

(e)claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and

 

(f)amount (such as post-insolvency interest) which would be included in any of
the above but for its discharge, non-provability or unenforceability in any
insolvency or other proceedings.

 

“Offshore Project Accounts” means the Project Accounts other than the Collection
Account.

 

“Onshore Account Bank” means Union Bank with its registered office at 99 Almaden
Blvd., Ste 200, San Jose, CA 95113, United States of America.

 

“Operating Expenditure” means all operating and maintenance costs, expenses and
liabilities (including inventory purchases) incurred by the Borrower and
including any VAT in respect of any such amount (excluding any capital
expenditure (other than maintenance capital expenditure)) and any other costs
and expenses agreed between the COFACE Agent and the Borrower.

 

59

 

 

“Overnight LIBOR” means, on any date, the London Interbank Offered Rate
administered by the British Banker’s Association, that is the day to day rate at
which Dollars are offered to prime banks on the London interbank market and at
11:00 a.m. (London time) on pages LIBOR01 or LIBOR02 of the Reuters screen, (or
any replacement Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters. If such page or service ceases to be available, the
COFACE Agent may specify another page or service displaying the appropriate
rate.

 

“Party” means a party to this Agreement.

 

“Payment Date” means:

 

(a)a Repayment Date; and

 

(b)the last day of an Interest Period.

 

“Project Accounts” means:

 

(a)the Collection Account;

 

(b)the Debt Service Account;

 

(c)the Debt Service Reserve Account;

 

(d)the Insurance Proceeds Account; and

 

(e)the Holding Account,

 

and “Project Account” means any of the foregoing, as the context requires.

 

“Secured Obligations” means all the Liabilities and all other present and future
obligations at any time due, owing or incurred by an Obligor to any Finance
Party under the relevant Finance Documents, both actual and contingent and
whether incurred solely or jointly and as principal or surety or in any other
capacity.

 

“Unblocking Notice” means a notice substantially in the form of Schedule 3 (Form
of Unblocking Notice).

 

1.3Interpretation

 

(a)Clause 1.2 (Construction) of the Facility Agreement shall apply to this
Agreement as if expressly set out herein, mutatis mutandis, with each reference
therein to the Facility Agreement being deemed to be a reference to this
Agreement.

 

(b)Unless a contrary indication appears, a reference in this Agreement to the
“date of this Agreement” shall be the original date of this Agreement, being
5 June 2009.

 

1.4Third Party Rights

 

(a)Save as provided in Clause 21.3 (Fees, Costs and Expenses), a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
to enforce or to enjoy the benefit of any term of this Agreement.

 

(b)Notwithstanding any term of this Agreement, the consent of any person who is
not a Party is not required to rescind or vary this Agreement at any time.

 

1.5Accounts

 

Any reference in this Agreement to any bank account shall include any renewal,
redenomination, re-designation or sub-account thereof.

 

60

 

 

2.Appointment

 

(a)The Borrower designates and appoints the Offshore Account Bank as account
holder in relation to the Offshore Project Accounts. The Offshore Account Bank
accepts such designation and appointment in accordance with and limited to the
terms and conditions of this Agreement.

 

(b)The Offshore Account Bank shall act in accordance with instructions received
by it from the COFACE Agent and/or the Borrower, as appropriate, in accordance
with the terms of this Agreement.

 

(c)The Security Agent shall act at all times only in accordance with the
instructions of the COFACE Agent. The COFACE Agent shall give instructions to
the Security Agent in accordance with the terms of the Finance Documents.

 

3.Establishment of the Accounts

 

3.1Project Accounts

 

(a)The Borrower shall establish, maintain and operate with the Offshore Account
Bank in Paris the following bank accounts, denominated in Dollars, subject to
and in accordance with the terms and conditions of this Agreement:

 

(i)the Debt Service Account;

 

(ii)the Debt Service Reserve Account;

 

(iii)the Insurance Proceeds Account; and

 

(iv)the Holding Account.

 

(b)The Offshore Account Bank hereby confirms to the other Parties that the
accounts referred to in Clause 3.1(a) above have been opened with the Offshore
Account Bank.

 

(c)The Offshore Account Bank hereby agrees to operate and maintain the Project
Accounts (other than the Collection Account) in accordance with the provisions
of this Agreement.

 

3.2Collection Account

 

The Borrower shall continue to maintain and operate with the Onshore Account
Bank in California the Collection Account, denominated in Dollars, subject to
and in accordance with the terms and conditions of the relevant Account Control
Agreement.

 

3.3No Prejudice

 

The Borrower acknowledges for the benefit of the COFACE Agent and the Security
Agent that each Project Account pledged, charged or assigned to the Security
Agent (for and on behalf of itself and the other Finance Parties) under or
pursuant to the Security Documents will be a separate account of an Account Bank
and the Borrower agrees:

 

(a)none of the restrictions or conditions contained in this Agreement on the
withdrawal of funds from a Project Account shall be construed as a waiver of any
Lien or affect the rights or the obligations of any of the Finance Parties under
any Finance Document; and

 

(b)no withdrawal shall be made from any Project Account if it would cause such
Project Account to become overdrawn.

 

61

 

 

3.4Notice of Liens

 

(a)The Borrower hereby gives notice to the Offshore Account Bank of the Liens
granted or to be granted by it to the Security Agent over:

 

(i)the balance from time to time standing to the credit of any relevant Project
Account, including all interest credited to any such Project Account; and

 

(ii)all of the Borrower’s rights, title and interest in and to and the benefit
of any relevant Project Account and the indebtedness represented by such credit
balance (the “Accounts Assets”) and the Offshore Account Bank hereby
acknowledges the same.

 

(b)The Offshore Account Bank confirms to the Security Agent and the COFACE Agent
that it has not received actual notice of any other Lien in, or any assignment
of, the Accounts Assets granted by the Borrower to any third party.

 

3.5Availability

 

The Offshore Account Bank shall not be obliged to make available to the
Borrower, or any other person any sum which it is expecting to receive for the
account of the Borrower until it has been able to establish that it has received
that sum.

 

3.6Instructions

 

(a)The Borrower may communicate any and all instructions (including approval,
consents and notices) to the Offshore Account Bank in relation to the Project
Accounts (as appropriate), including communication by any manual or electronic
medium or other systems agreed between the Borrower and the Offshore Account
Bank.

 

(b)The Borrower may subject to the terms of this Agreement and the other Finance
Documents, following notice to the Offshore Account Bank, give payment
instructions in accordance with the payment and/or transfer instructions set out
in Schedule 10 (Form of Payment/Transfer Instruction). Such instructions must be
received by not later than 9:00 a.m. (Paris time) two (2) Business Days prior to
the proposed payment date in order to ensure that any payment will be made for
value on the proposed payment date, provided that the Borrower shall use its
reasonable endeavours to ensure that, to the extent reasonably practicable,
instructions are given to the Offshore Account Bank by 9:00 a.m. (Paris time)
not less than three (3) Business Days prior to the proposed payment date.

 

(c)The Borrower may only make a payment from a Project Account (other than the
Collection Account) to the extent it had sufficient cleared funds at the close
of business on the Paris Business Day prior to the day of payment.

 

(d)Instructions may only be given by any person authorised by the Borrower to
act on its behalf in the performance of any act, discretion or duty under this
Agreement (including, for the avoidance of doubt, any officer or employee of
such person) (each an “Authorised Person”). The Borrower has provided to the
Offshore Account Bank the names of each:

 

(i)Authorised Person; and

 

(ii)Callback Contact,

 

in the form of Schedule 6 (Authorised Persons and Callback Contacts).

 

62

 

 

The Borrower may change the names of the Authorised Persons and/or Callback
Contacts by giving not less than five (5) Business Days’ prior written notice to
the Offshore Account Bank of updating Schedule 6 (Authorised Persons and
Callback Contacts).

 

(e)If a Blocking Notice has been delivered to the Offshore Account Bank in
accordance with Clause 19.1 (Blocking Notices) and such Blocking Notice is
continuing, the Offshore Account Bank shall only act on instructions
communicated by the Borrower to the Offshore Account Bank if such instructions
are countersigned by the COFACE Agent.

 

3.7Miscellaneous

 

(a)Each Project Account (other than the Collection Account) will bear interest
at a daily rate equal to Overnight LIBOR less point zero twenty five
per cent. (0.25%) and such interest will be credited to the Project Accounts
(other than the Collection Account) in accordance with the Offshore Account
Bank’s usual practices.

 

(b)The Offshore Account Bank shall not have any proprietary interest in amounts
deposited hereunder but merely holds such amounts as banker subject to the terms
of this Agreement.

 

(c)Any payment by the Offshore Account Bank under this Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by Applicable Law.

 

(d)If the Offshore Account Bank is required by Applicable Law to make a
deduction or withholding, it will not pay an additional amount in respect of
that deduction or withholding to the relevant party.

 

(e)The Offshore Account Bank shall, save as otherwise provided in this
Agreement, maintain the Project Accounts (other than the Collection Account) in
accordance with:

 

(i)the mandates (if any) entered into by the Offshore Account Bank with the
Borrower;

 

(ii)its normal practices; and

 

(iii)the provisions of this Agreement,

 

provided that if there is any conflict between this Agreement and either:

 

(A)the mandates (if any) entered into by the Offshore Account Bank with the
Borrower; or

 

(B)the Offshore Account Bank’s normal practices referred to above,

 

the provisions of this Agreement shall prevail (but only to the extent that the
Offshore Account Bank would not be in breach of any Applicable Law as a result).

 

3.8Information on Accounts

 

The Offshore Account Bank agrees with the Borrower that the Offshore Account
Bank may disclose to the COFACE Agent and/or the Security Agent any information
regarding the Project Accounts as may be requested by the COFACE Agent and/or
the Security Agent.

 

4.[Intentionally Omitted]

 

63

 

 

5.Collection Account

 

5.1Payments to the Collection Account

 

(a)The Borrower shall ensure that:

 

(i)all amounts standing to the credit of:

 

(A)[intentionally omitted];

 

(B)a Domestic Account;

 

(C)all Foreign Accounts in any one jurisdiction which exceed an aggregate amount
of US$1,000,000; and

 

(D)all Canadian Accounts which exceed an aggregate amount of US$2,000,000;

 

(ii)all other revenues of, and payments to, the Borrower not included in
paragraph (a)(i) above (including any amounts received by the Borrower of the
kind required to be applied in mandatory prepayment pursuant to clause 7.3
(Mandatory Prepayment – Cash Sweep of Spectrum Cash Flow), clause 7.4 (Mandatory
Prepayment – Excess Cash Flow), clause 7.6 (Mandatory Prepayments – Asset
Dispositions) (save in respect of such amounts that are required to be paid into
the Holding Account in accordance with sub-paragraph (b)(ii) of clause 7.6
(Mandatory Prepayments – Asset Dispositions)), clause 7.8 (Mandatory Prepayment
– Cash Sweep Following Spectrum Sale) and clause 7.9 (Mandatory Prepayment –
Cash Sweep following Equity Issuance and Debt Issuance) of the Facility
Agreement), but excluding any amounts payable to the Borrower under an Interest
Rate Cap Agreement which shall be directly deposited in the Debt Service Account
in accordance with Clause 8.1(b) (Payments to the Debt Service Account); and

 

(iii)any drawdown of any Loan (other than Loan disbursement amounts which a
Lender has permitted to be paid directly to a third party to which payment is
due from the Borrower), and any Net Cash Proceeds arising from any Equity
Issuances and any Subordinated Indebtedness,

 

are, in each case, directly deposited into the Collection Account not later than
the last Business Day of each Month.

 

(b)The Borrower may deposit funds into the Collection Account pursuant to
Clause 9.3 (Excess Funding in the Debt Service Reserve Account), Clause 11.3
(Application of Insurance Proceeds: Less than US$500,000), Clause 11.4(b)
(Application of Insurance Proceeds – Mandatory Prepayment), Clause 13 (General
Rule Regarding Excess Balances) and as otherwise permitted by the Finance
Documents.

 

5.2Permitted Withdrawals from the Collection Account

 

The Borrower may only withdraw amounts from the Collection Account at the times,
for the purposes and in the order of priority, set out in Schedule 5 (Order of
Application).

 

5.3Certificates

 

The Borrower shall be deemed to have certified to the COFACE Agent that the
amounts instructed by it to be transferred or paid in accordance with the
provisions of Clause 5.2 (Permitted Withdrawals from the Collection Account)
shall be the correct amount required to be so paid or transferred in accordance
with the terms thereof.

 

64

 

 

6.Holding Account

 

6.1Payments to the Holding Account

 

The Borrower shall ensure that the Holding Account is funded in accordance with
clause 7.6(b)(ii) (Mandatory Prepayments – Asset Dispositions) of the Facility
Agreement.

 

6.2Permitted Withdrawals from the Holding Account

 

The Borrower may only withdraw amounts standing to the credit of the Holding
Account pursuant to:

 

(a)firstly, subject to clause 7.6(d) and clause 7.6(e) (Mandatory Prepayments –
Asset Dispositions) of the Facility Agreement, clause 7.6(b)(ii)(A) and (B)
(Mandatory Prepayments – Asset Dispositions) of the Facility Agreement; and

 

(b)secondly, clause 7.6(c) (Mandatory Prepayments – Asset Dispositions) of the
Facility Agreement.

 

7.[Intentionally Omitted]

 

8.Debt Service Account

 

8.1Payments to the Debt Service Account

 

(a)Amounts shall be transferred to or deposited in the Debt Service Account in
accordance with Clause 5.2 (Permitted Withdrawals from the Collection Account),
Clause 8.1(b) and (c) (Payments to the Debt Service Account), Clause 9.3 (Excess
Funding in the Debt Service Reserve Account) and Clause 13 (General Rule
Regarding Excess Balances), only.

 

(b)The Borrower shall ensure that any amounts payable to it under an Interest
Rate Cap Agreement are directly deposited into the Debt Service Account.

 

(c)The Borrower may credit amounts to the Debt Service Account with the proceeds
of equity contributed to enable the Borrower to make payments under the Finance
Documents.

 

8.2Permitted Withdrawals from the Debt Service Account

 

Subject to Clause 13 (General Rule Regarding Excess Balances), on each Payment
Date, and on each other date on which any payments in respect of Debt Service
are required to be made, the Borrower shall withdraw funds from the Debt Service
Account to pay such amounts then due and payable to the Finance Parties, but not
otherwise.

 

9.Debt Service Reserve Account

 

9.1Payments to the Debt Service Reserve Account

 

(a)The Borrower shall ensure that at all times an amount not less than the DSRA
Required Balance shall be credited, in Cash, to the Debt Service Reserve
Account.

 

(b)Amounts shall be deposited in or transferred to the Debt Service Reserve
Account in accordance with Clause 5.2 (Permitted Withdrawals from the Collection
Account), Clause 9.1(c) (Payments to the Debt Service Reserve Account) and
Clause 13 (General Rule Regarding Excess Balances) only.

 

65

 

 

(c)The Borrower may credit amounts to the Debt Service Reserve Account with the
proceeds of equity contributed to enable the Borrower to ensure that the Debt
Service Reserve Account is at all times funded in an amount equal to the DSRA
Required Balance.

 

9.2Withdrawals from the Debt Service Reserve Account

 

Subject to Clause 9.3 (Excess Funding in the Debt Service Reserve Account), if,
on any date, the aggregate balance of the Debt Service Account is insufficient
to pay Debt Service then due, the Borrower shall withdraw cash up to the amount
of such shortfall from the Debt Service Reserve Account to pay such Debt Service
then due, but not otherwise.

 

9.3Excess Funding in the Debt Service Reserve Account

 

To the extent the balance of the Debt Service Reserve Account exceeds the DSRA
Required Balance, the Borrower shall be entitled to withdraw such excess amount
and pay to the Debt Service Account to fund such account to its then required
level as set out in this Agreement, and to the extent that the Debt Service
Account is funded to the DSA Required Balance any such excess shall be paid to
the Collection Account.

 

10.[Intentionally Omitted]

 

11.Insurance Proceeds Account

 

11.1General Rule Regarding Application of Insurance Proceeds

 

The Security Agent (following the occurrence and the continuance of an Event of
Default) and the Borrower shall apply all Insurance Proceeds in accordance with
the provisions of this Clause 11.

 

11.2Payments to the Insurance Proceeds Account

 

All Insurance Proceeds shall be paid by the relevant insurer directly to the
Insurance Proceeds Account and, if paid to the Borrower (other than into the
Insurance Proceeds Account), such Insurance Proceeds shall be forthwith paid
over to the Insurance Proceeds Account.

 

11.3Application of Insurance Proceeds: Less than US$500,000

 

In connection with an Insurance and Condemnation Event yielding less than
US$500,000 in Net Cash Proceeds, the Borrower may transfer such amounts to the
Collection Account to be applied in accordance with Clause 5.2 (Permitted
Withdrawals from the Collection Account).

 

11.4Application of Insurance Proceeds – Mandatory Prepayment

 

(a)Subject to Clause 11.3 (Application of Insurance Proceeds: Less than
US$500,000) above and paragraph (b) below, the COFACE Agent shall direct the
Offshore Account Bank to apply the funds in the Insurance Proceeds Account in
mandatory prepayment of the Facilities in accordance with clause 7.5 (Mandatory
Prepayment – Insurance and Condemnation Events) of the Facility Agreement.

 

(b)If clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation
Events) of the Facility Agreement applies, the Borrower may request the Offshore
Account Bank to make payment to a supplier of a replacement asset or replacement
Satellite, any long lead items, Launch services, insurances or other costs
directly arising in relation to the purchase or Launch of a Satellite described
in clause 7.5(b)(ii) (Mandatory Prepayment – Insurance and Condemnation Events)
of the Facility Agreement, in accordance with the terms and conditions agreed
between the Borrower and the Supplier. Any excess Net Cash Proceeds after taking
into account such payments and costs shall be transferred as soon as practicable
to the Collection Account.

 

66

 

 

12.[Intentionally Omitted]

 

13.General Rule Regarding Excess Balances

 

Subject to Clause 18 (Event of Default), but notwithstanding any other provision
of this Agreement, to the extent that at any time the balance on the Debt
Service Account is greater than the DSA Required Balance, the Borrower shall be
entitled to withdraw such excess amounts and pay such amount to the Collection
Account.

 

14.[Intentionally Omitted]

 

15.Final Disbursement upon Termination

 

Upon receipt of notification from the COFACE Agent of the occurrence of the
Final Discharge Date, the Offshore Account Bank shall disburse any amounts on
deposit in the Offshore Project Accounts to or at the direction of, and at the
expense of, the Borrower in accordance with Clause 3.6 (Instructions).

 

16.[Intentionally Omitted]

 

17.Balances

 

In determining the balance of proceeds on a Project Account (other than the
Collection Account) only the cash on deposit on such Project Account shall be
taken into account.

 

18.Event of Default

 

(a)If an Event of Default has occurred and is continuing and any Blocking
Notices have been served pursuant to Clause 19.1 (Blocking Notices), then any
provisions of this Agreement or any other Finance Document to the contrary
notwithstanding, all amounts on deposit in the Offshore Project Accounts which
are the subject of any Blocking Notices and any revenues thereon shall be
applied by the Offshore Account Bank, acting on the instructions of the COFACE
Agent. Such instructions of the COFACE Agent may include, without limitation:

 

(i)if so decided under and in accordance with the Facility Agreement,
instruction toward payment of the outstanding payment obligations under the
Facilities;

 

(ii)if so decided by the Lenders under the Facility Agreement, instruction
toward the payment of any other amount (including, without limitation, Taxes and
amounts due under the Transaction Documents) as contemplated by this Agreement
or as otherwise decided pursuant to the Facility Agreement; and

 

(iii)in making withdrawals from the Project Accounts and payments between the
Project Accounts, save that prior to any such direction, the Borrower, the
Offshore Account Bank, the COFACE Agent and the Security Agent shall administer
the Project Accounts (other than the Collection Account) in accordance with the
other provisions of this Agreement.

 

67

 

 

(b)Following the occurrence and continuance of an Event of Default and service
of any Blocking Notices pursuant to Clause 19.1 (Blocking Notices), the Borrower
shall not, without the written consent of the COFACE Agent, be entitled to
withdraw any funds on any of the Project Accounts the subject of any Blocking
Notices or deal with such funds in any manner whatsoever.

 

19.Blocking and Unblocking Notices

 

19.1Blocking Notices

 

Following an Event of Default which has occurred and is continuing, the COFACE
Agent shall (if so instructed by the Majority Lenders) deliver to the Offshore
Account Bank and/or the Onshore Account Bank, the Security Agent and the
Borrower, Blocking Notices in respect of any Project Accounts held with the
Offshore Account Bank and the Offshore Account Bank will comply with the terms
thereof.

 

19.2Unblocking Notices

 

At such time as any Event of Default subject to any Blocking Notices is no
longer continuing, the COFACE Agent shall deliver to the Offshore Account Bank,
the Security Agent and the Borrower Unblocking Notices in respect of those
Project Accounts the subject of any Blocking Notices and, in respect of any
Project Accounts held with the Offshore Account Bank, the Offshore Account Bank
shall comply with the terms thereof.

 

20.Foreign Currency Conversions

 

(a)In respect of any currency conversions for determining the balances on any
accounts, such conversions shall be done at the Offshore Account Bank’s
commercial spot mid-rate for conversion of the relevant currency on the relevant
date.

 

(b)The Offshore Account Bank shall have no liability to the Borrower in
connection therewith other than in respect of its gross negligence or wilful
misconduct.

 

21.Ancillary Provisions

 

21.1Time of Day

 

All references in this Agreement to any time of day in relation to any Project
Account (other than the Collection Account) shall be deemed to be references to
Paris, France time.

 

21.2Intentionally Omitted

 

21.3Fees, Costs and Expenses

 

(a)The Borrower shall pay the fees and reasonably incurred and documented
out-of-pocket expenses of the Offshore Account Bank.

 

(b)The Borrower shall pay all legal and professional fees and costs of the
advisers to the Offshore Account Bank with respect to the preservation or
enforcement of any of its respective rights during the continuance of an Event
of Default.

 

(c)Subject to paragraph (d) below the Borrower shall indemnify and hold harmless
the Offshore Account Bank and its respective officers, directors, employees,
representatives and agents (collectively, the “Indemnitees”, and each an
“Indemnitee”) from and against and reimburse the Indemnitees for any and all
losses, liabilities, claims and expenses arising by reason of their
participation in the transactions contemplated by this Agreement. Any officer,
director, employee, representative or agent of the Offshore Account Bank may
rely on this paragraph (c) and enforce its terms under the Contracts (Rights of
Third Parties) Act 1999.

 

68

 

 

(d)The indemnity obligation of the Borrower pursuant to this Clause 21.3 (Fees,
Costs and Expenses) shall not apply with respect to an Indemnitee to the extent
arising as a result of the gross negligence or wilful misconduct of such
Indemnitee.

 

(e)The provisions of this Clause 21.3 (Fees, Costs and Expenses) shall survive
termination of this Agreement and the resignation or removal of the Offshore
Account Bank and shall be in addition to any other rights and remedies of any
Indemnitee.

 

22.The Offshore Account Bank

 

22.1Rights of the Offshore Account Bank

 

The Offshore Account Bank may:

 

(a)rely upon any communication or document believed by it to be genuine and may
assume that any person purporting to make any statement or execute any document
in connection with the provisions hereof has been duly authorised to do so; and

 

(b)assume that no Default has occurred and that the Borrower is not in breach of
or default under its obligations under this Agreement, unless it has actual
knowledge or actual notice to the contrary.

 

22.2Excluded Obligations

 

Notwithstanding anything to the contrary expressed or implied herein, the
Offshore Account Bank shall not be:

 

(a)bound to enquire as to the occurrence or otherwise of a Default or the
performance by any other party to any of the Finance Documents of its
obligations thereunder;

 

(b)bound to exercise any right, power or discretion vested in it under any of
the Finance Documents to which it is a party;

 

(c)bound to account to any other party hereto for any sum or the profit element
of any sum received by it for its own account;

 

(d)bound to disclose to any other person any information relating to any other
person; or

 

(e)under any fiduciary duty towards any other Party or under any obligations
other than those for which express provision is made in this Agreement.

 

22.3Exclusion of Liability

 

The Offshore Account Bank shall not be responsible for the accuracy and/or
completeness of any information supplied in connection with any Finance Document
or for the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document nor shall it be under any liability as a result of taking or
omitting to take any action in relation to the Project Accounts (other than the
Collection Account) save in the case of its gross negligence or wilful
misconduct.

 

69

 

 

22.4Resignation and Removal

 

(a)The Offshore Account Bank may resign and appoint one of its Affiliates as
successor of the Offshore Account Bank by giving not less than sixty (60) days’
notice to the Finance Parties and the Borrower, provided that the successor
accounts bank shall act through an office in Paris.

 

(b)Provided no Default has occurred and is continuing:

 

(i)the Borrower may request that the Offshore Account Bank resigns by giving not
less than sixty (60) days’ notice to the COFACE Agent; and

 

(ii)the Borrower shall designate a successor accounts bank with the consent of
the Majority Lenders.

 

(c)Alternatively, the Offshore Account Bank may resign without having designated
a successor by giving notice to the COFACE Agent and the Borrower, in which case
the Majority Lenders with the prior written approval of the Borrower (which
approval shall not however be required if a Default has occurred and is
continuing) may appoint a successor accounts bank.

 

(d)If the Majority Lenders have not appointed a successor accounts bank in
accordance with Clause 22.3(c) (Resignation and Removal) within sixty (60) days
after notice of resignation was given, the Offshore Account Bank (with the prior
approval of the Borrower (acting reasonably) (which approval shall not however
be required if an Event of Default has occurred and is continuing)) may appoint
a successor offshore account bank (acting through an office in Paris).

 

(e)If thirty (30) days after the expiry of the sixty (60) day period referred to
above, a successor accounts bank has not been appointed, the Borrower may
petition a court of competent jurisdiction to appoint a successor accounts bank,
and in any case, from that date until the appointment of a successor accounts
bank, the Offshore Account Bank’s sole responsibility shall be to receive and
safekeep amounts in the relevant Project Accounts.

 

(f)The retiring Offshore Account Bank shall make available to its successor such
documents and records and provide such assistance as its successor may
reasonably request for the purposes of performing its functions as the Offshore
Account Bank under the Finance Document. Each successor offshore account bank
shall accede to this Agreement by executing an accession memorandum in the form
of Schedule 4 (Form of Accession Memorandum).

 

(g)The resignation notice of the Offshore Account Bank shall take effect only
upon the appointment of a successor accounts bank.

 

(h)Upon the appointment of a successor, the retiring Offshore Account Bank shall
be discharged from any further obligation in respect of the Finance Documents
but shall remain entitled to the benefit of this Clause 1.1 (Resignation and
Removal) and each of the indemnities in respect of its actions as the Offshore
Account Bank under the terms of the Finance Documents. Each Offshore Account
Bank’s successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor offshore
account bank had been an original party to this Agreement.

 

22.5Offshore Account Bank

 

The Offshore Account Bank shall at all times be an Acceptable Bank.

 

70

 

 

22.6Conduct of Business by the Offshore Account Bank

 

No provision of this Agreement will:

 

(a)interfere with the rights of the Offshore Account Bank to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;

 

(b)oblige the Offshore Account Bank to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige the Offshore Account Bank to disclose any information relating to its
affairs (Tax or otherwise) or any computations in respect of Tax.

 

22.7[Intentionally Omitted]

 

22.8No Set-Off

 

The Offshore Account Bank hereby agrees and acknowledges that it waives any
right it has or may hereafter acquire to combine, consolidate or merge any of
the Project Accounts with any other account of the Borrower, the Security Agent
or any liabilities of the Borrower, the Security Agent or any other person and
agrees that it may not exercise any Lien, set-off, transfer, combine or withhold
payment of any sum standing to the credit of any of the Project Accounts, then
it shall immediately re-credit the relevant Project Account with the amount
required to restore such Project Account to the position immediately prior to
such breach.

 

22.9Exoneration

 

(a)The Offshore Account Bank shall not, save in the case of its own gross
negligence or wilful misconduct (or that of its officers, directors employees,
representatives and agents) be liable to the Borrower or any other person for
any action it may take in reliance upon any written notice or request given to
it by the COFACE Agent or the Security Agent.

 

(b)The Offshore Account Bank shall not be under any duty to give the amounts
held by it hereunder any greater degree of care than it gives to its own similar
property.

 

(c)This Agreement sets forth all the duties of the Offshore Account Bank.

 

(d)The Offshore Account Bank shall not be obliged to make any payment or
otherwise to act on any request or instruction notified to it under this
Agreement if it is unable:

 

(i)to verify any signature on the notice of request or instruction against the
specimen signature provided for the relevant Authorised Person hereunder; and

 

(ii)to validate the authenticity of the request by contacting the Callback
Contact.

 

(e)The Offshore Account Bank may:

 

(i)consult lawyers or professional advisers over any question as to the
provisions of this Agreement or its duties as Offshore Account Bank; and

 

(ii)act pursuant to the advice of lawyers or other professional advisers with
respect to any matter relating to this Agreement and shall not, save in the case
of its own gross negligence or wilful misconduct or that of its officers,
directors, employees or agents, be liable for any action taken or omitted in
accordance with such advice.

 

71

 

 

(f)The Offshore Account Bank may use (and its performance will be subject to the
rules of) any communications, clearing or payment system, intermediary bank or
other system in accordance with its usual operating procedures.

 

(g)The Offshore Account Bank shall not be responsible for failure to perform any
of its obligations under this Agreement on the occurrence of any event or
circumstance beyond the reasonable control of the Offshore Account Bank, to the
extent that the Offshore Account Bank has used reasonable endeavours to mitigate
the consequences of any such event or circumstances in accordance with its usual
operating procedures or if performance would result in the Offshore Account Bank
being in breach of any Applicable Law.

 

(h)Notwithstanding any other provision to the contrary in this Agreement, under
no circumstance will the Offshore Account Bank be liable to any party for any
consequential loss.

 

(i)The Borrower acknowledges that the Offshore Account Bank may use any form of
telephonic or electronic monitoring or recording as it deems appropriate for
security and service purposes in accordance with its usual operating procedures.

 

(j)The obligations and duties of the Offshore Account Bank will be performed
only by it and are not obligations or duties of any other BNP Paribas company
(including any branch or office of the Offshore Account Bank) and the rights of
the Borrower with respect to the Offshore Account Bank extend only to the
Offshore Account Bank and do not extend to any other BNP Paribas company.

 

(k)No printed or other matter in any language (including without limitation
prospectuses, notices, reports and promotional material) which mentions the name
of the Offshore Account Bank or the rights, powers, or duties of the Offshore
Account Bank shall be issued by the Borrower or on their behalf unless the
Offshore Account Bank shall first have given its written consent thereto.

 

23.Notices

 

23.1Writing

 

Each communication to be made under or in connection with this Agreement shall
be made in writing and, unless otherwise stated, shall be made by fax or letter.

 

23.2Addresses for Notices

 

(a)The address and fax number of the Borrower is:

 

  Address: Globalstar, Inc.   300 Holiday Square Boulevard   Covington   LA
70433   United States of America         Attention: James Monroe III        
Facsimile: +001 985 335-1900

 

or such other address or number as the relevant party may notify to the other
parties by not less than fifteen (15) days’ prior written notice.

 

(b)[intentionally omitted]

 

72

 

 

(c)The address and fax number of the Security Agent is:

 

  Address: BNP Paribas     Export Finance     Commercial Support and Loan
Implementation     ACI: CHC02C1     37, Place du Marché Saint Honoré     75031
Paris Cedex 01     France         Attention: Mrs Sylvie Caset-Carricaburru / Mrs
Brigitte Quintard         Telephone: + 33(0)1 43 16 81 69 / +33(0)1 43 16 81 76
        Facsimile: + 33 (0)1 43 16 81 84

 

or such other address or number as the Security Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.

 

(d)The address and fax number of the Offshore Account Bank is:

 

  Address: BNP Paribas     Export Finance     Commercial Support and Loan
Implementation     ACI: CHC02C1     37, Place du Marché Saint Honoré     75031
Paris Cedex 01     France         Attention: Mrs Sylvie Caset-Carricaburru / Mrs
Brigitte Quintard         Telephone: + 33(0)1 43 16 81 69 / +33(0)1 43 16 81 76
        Facsimile: + 33 (0)1 43 16 81 84

 

or such other address or number as the Offshore Account Bank may notify to the
other parties by not less than fifteen (15) days’ prior written notice.

 

(e)The address and fax number of the COFACE Agent is:

 

  Address: BNP Paribas     Export Finance     Commercial Support and Loan
Implementation     ACI: CHC02C1     37, Place du Marché Saint Honoré     75031
Paris Cedex 01     France         Attention: Mrs Sylvie Caset-Carricaburru / Mrs
Brigitte Quintard         Telephone: + 33(0)1 43 16 81 69 / +33(0)1 43 16 81 76
        Facsimile: + 33 (0)1 43 16 81 84

 

or such other address or number as the COFACE Agent may notify to the other
parties by not less than fifteen (15) days’ prior written notice.

 

(f)The COFACE Agent shall, promptly upon receipt of notice from any party of any
change in the address, facsimile number or Facility Office of such party notify
the other agents thereof and at the request of any party, give to that party the
address or facsimile number of any other party applicable at the time for the
purposes of this Clause 23.2(f) (Addresses for Notices).

 

73

 

 





 

24.Remedies, Waivers and Amendments

 

24.1Rights and Waivers

 

No failure to exercise, nor any delay in exercising, on the part of the Security
Agent or the COFACE Agent, any right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy prevent any further or other exercise thereof or the exercise of
any other right or remedy. The rights and remedies provided in this Agreement
are cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

 

24.2Amendments

 

No amendment or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed or approved in writing by the
Borrower, the Security Agent, the COFACE Agent and the Offshore Account Bank.

 

25.Additional Provisions

 

25.1Partial Invalidity

 

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the Applicable Law of any jurisdiction, such
illegality, invalidity or unenforceability shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Agreement; or

 

(b)the legality, validity or enforceability of such provision under Applicable
Law of any other jurisdiction.

 

25.2Counterparts

 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

25.3Benefit of Agreement

 

(a)This Agreement binds and benefits the respective successors and permitted
assigns and transferees of the COFACE Agent and the Security Agent as permitted
under the Facility Agreement.

 

(b)Subject to Clause 1.1 (Resignation and Removal), neither the Offshore Account
Bank nor the Borrower may assign any of their respective rights or transfer any
of their respective rights and obligations under this Agreement, unless
otherwise provided in the Finance Documents or unless the COFACE Agent has
approved of such transfer or assignment in writing.

 

26.Governing Law

 

This Agreement, and any non-contractual obligations arising out of or in
connection with it, shall be governed by English law.

 

74

 

  

27.Enforcement

 

The terms of clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.

 

In Witness Whereof this Agreement has been duly executed and delivered as a deed
by the parties hereto on the day and year first above written.

  

75

 

  

Schedule 1

[Intentionally Omitted]

 

76

 

  

Schedule 2

Form of Blocking Notice

 

To:BNP Paribas,
as Offshore Account Bank
Union Bank
as Onshore Account Bank

 

BNP Paribas,
as Security Agent

 

Globalstar, Inc.,
as the Borrower

 

Ladies and Gentlemen:

 

1.This Blocking Notice is delivered to you pursuant to the amended and restated
accounts agreement, dated 5 June 2009 (as amended and restated from time to
time) and currently between Globalstar, Inc. (the “Borrower”), BNP Paribas, in
its capacity as the Security Agent, BNP Paribas as the Offshore Account Bank and
BNP Paribas in its capacity as the COFACE Agent (the “Accounts Agreement”).
Unless otherwise defined herein, all capitalised terms used herein shall have
the respective meanings specified in the Accounts Agreement.

 

2.We hereby give you notice pursuant to Clause 19.1 (Blocking Notices) of the
Accounts Agreement that:

 

(a)an Event of Default has occurred and is continuing and has not been waived;

 

(b)[reference to enforcement action being taken in accordance with the Accounts
Agreement and the Facility Agreement]; and

 

(c)pursuant to paragraph (b) of Clause 18 (Event of Default) of the Accounts
Agreement, until such time as you receive an Unblocking Notice, the Borrower may
not withdraw any monies from [list Project Accounts to be blocked] without the
consent of the COFACE Agent.

 

This notice constitutes a Blocking Notice for the purposes of Clause 19.1
(Blocking Notices) of the Accounts Agreement.

 

3.Please note that during the continuance of the Blocking Notice, instructions
may only be given by any person authorised by the COFACE Agent to act on its
behalf in the performance of any act, discretion or duty under the Accounts
Agreement in respect of the relevant Project Accounts (including, for the
avoidance of doubt, any officer or employee of such person) (each an “Authorised
Person”). The names of each (a) Authorised Person; and (b) Callback Contact are
set out in Appendix A of this Blocking Notice. The COFACE Agent may change the
names of the Authorised Persons and/or Callback Contacts by giving not less than
five (5) Business Days’ prior written notice to each Account Bank of updating
Appendix A.

 

for and on behalf of

BNP Paribas

(in its capacity as COFACE Agent)

[tlogo1.jpg]         Authorised to sign

  

77

 

  

Appendix A

Authorised Persons



 

COFACE Agent

 

Name   Position   Specimen signature   Telephone number              

 

Callback Contacts

 

COFACE Agent

 

Name   Position   Telephone number          



 

78

 

  

Schedule 3

Form of Unblocking Notice

 

To:BNP Paribas,
as Offshore Account Bank
Union Bank
as Onshore Account Bank

 

BNP Paribas,
as Security Agent

 

Globalstar, Inc.,
as the Borrower

 

Ladies and Gentlemen:

 

1.This Unblocking Notice is delivered to you pursuant to the amended and
restated accounts agreement, dated 5 June 2009 (as amended and restated from
time to time) and currently between Globalstar, Inc. (the “Borrower”), BNP
Paribas, in its capacity as the Security Agent, BNP Paribas as the Offshore
Account Bank and BNP Paribas in its capacity as the COFACE Agent (the “Accounts
Agreement”). All capitalised terms used herein shall have the respective
meanings specified in the Accounts Agreement.

 

2.We refer to the notice from us to you dated [●] advising you that an Event of
Default had occurred and was then continuing and that we were issuing a Blocking
Notice in respect of the [list Project Accounts the subject of the Blocking
Notice] in accordance with the Accounts Agreement and the Facility Agreement
(the “Blocking Notice”).

 

3.We hereby give you notice pursuant to Clause 19.2 (Unblocking Notices) of the
Accounts Agreement that the Blocking Notice is revoked and that you are hereby
instructed and authorised to make all payments and transfers from the [list
Project Accounts the subject of the Blocking Notice] in accordance with the
instructions and directions given by the Borrower from time to time in
accordance with the Accounts Agreement.

 

This notice constitutes an Unblocking Notice for the purposes of Clause 19.2
(Unblocking Notices) of the Accounts Agreement.

 

for and on behalf of [tlogo1.jpg]   [●]   (in its capacity as COFACE Agent)    
    Authorised to sign

  

79

 

  

Schedule 4

Form of Accession Memorandum

 

To:BNP Paribas,
as COFACE Agent

 

Ladies and Gentlemen:

 

1.This accession deed is delivered to you pursuant to the amended and restated
accounts agreement, dated 5 June 2009 (as amended and restated from time to
time) currently between Globalstar, Inc. (the “Borrower”) BNP Paribas, in its
capacity as the Security Agent, BNP Paribas as the Offshore Account Bank and BNP
Paribas in its capacity as the COFACE Agent (the “Accounts Agreement”). All
capitalised terms used herein shall have the respective meanings specified in
the Accounts Agreement.

 

2.[●] hereby agrees with each other person who is or who becomes a party to the
Accounts Agreement that with effect on and from the date hereof it will be bound
by the Accounts Agreement as if it had been party originally to the Accounts
Agreement as the Offshore Account Bank.

 

3.The address for notices of the new Offshore Account Bank is [●].

 

This deed, including any non-contractual obligations arising out of or in
connection with this deed, are governed by English law.

 

[Executed Under Seal by] Offshore Account Bank.

 

80

 

  

Schedule 5

Order of Application

 

Any withdrawal by the Borrower from the Collection Account shall be made for the
following purposes and in the order of priority set out below:

 

(a)to pay Taxes due in relation to the Borrower’s operations;

 

(b)after giving effect to the withdrawals made pursuant to paragraph (a) above,
to make any Operating Expenditure (but excluding any bonus payments (howsoever
described) by the Borrower to the Supplier pursuant to the Satellite
Construction Contract) payments due and owing by the Borrower;

 

(c)after giving effect to the withdrawals made pursuant to paragraphs (a) to (b)
inclusive above, fees due and payable as of such date by the Borrower to the
COFACE Agent, the Security Agent, the Offshore Account Bank and/or the Onshore
Account Bank (including the Restructuring Fee and the COFACE Additional
Insurance Premium);

 

(d)after giving effect to the withdrawals made pursuant to paragraphs (a) to (c)
inclusive above, funding of the Debt Service Account up to the DSA Required
Balance;

 

(e)after giving effect to the withdrawals made pursuant to paragraphs (a) to (d)
inclusive above, funding of the Debt Service Reserve Account up to the DSRA
Required Balance;

 

(f)after giving effect to the withdrawals made pursuant to paragraphs (a) to (e)
inclusive above, in or towards payment or reimbursement on a pro rata basis of
all other sums then due and payable by the Borrower to any Finance Party under
any of the Finance Documents (other than as contemplated by paragraph (g)
below);

 

(g)after giving effect to the withdrawals made pursuant to paragraphs (a) to (f)
inclusive above, mandatory prepayments then due and payable pursuant to
clauses 7.1 (Illegality), 7.2 (Mandatory Prepayment – Exit), 7.3 (Mandatory
Prepayment – Cash Sweep of Spectrum Cash Flow), 7.4 (Mandatory Prepayment -
Excess Cash Flow), 7.5 (Mandatory Prepayment – Insurance and Condemnation
Events), 7.6 (Mandatory Prepayment – Asset Dispositions), 7.7 (Mandatory
Prepayment – COFACE Insurance Policy), 7.8 (Mandatory Prepayment – Cash Sweep
following Spectrum Sale) and 7.9 (Mandatory Prepayment – Cash Sweep Following
Equity Issuance and Debt Issuance) of the Facility Agreement;

 

(h)after giving effect to the withdrawals made pursuant to paragraph (a) to (g)
above, to make any capital expenditure (including Covenant Capital Expenditure)
payments due and owing by the Borrower;

 

(i)after giving effect to the withdrawals made pursuant to paragraphs (a) to (h)
inclusive above, if the Borrower elects, voluntary prepayments pursuant to
clause 7.11 (Voluntary Prepayment of the Loans) of the Facility Agreement;

 

(j)after giving effect to the withdrawals made pursuant to paragraphs (a) to (i)
inclusive above, in or towards payment of any bonus payments (howsoever
described) then due and payable by the Borrower to the Supplier under the
Satellite Construction Contract; and

 

(k)after giving effect to the withdrawals made pursuant to paragraphs (a) to (j)
inclusive above, in or towards payment of any Financial Indebtedness permitted
pursuant to the provisions of clause 22.1 (Limitations on Financial
Indebtedness) of the Facility Agreement.

  

81

 

  

Schedule 6

Authorised Persons and Callback Contacts

 

Authorised Persons

 



The Borrower

 

Name   Position   Specimen signature   Telephone number [●]   [●]       [●] [●]
  [●]       [●] [●]   [●]       [●]

 

Callback Contacts

 

The Borrower

 

Name   Position   Telephone number [●]   [●]   [●] [●]   [●]   [●] [●]   [●]  
[●]

  

82

 

  

Schedule 7

Domestic Accounts





 

Account No.   Entity   Financial Institution   Address                  
Globalstar Inc (Revenue/ Disbursements Account)   Union Bank   Specialized
Deposits 218 PO Box 513840 Los Angeles, CA 90051-3840                  
Globalstar Inc (Revenue/ Disbursements) Account   Union Bank   San
Jose  Corporate Treasury Services; Deposits 645  PO Box 513840 Los Angeles, CA
90051-3840                   Globalstar LLC (Payroll Account)   Union Bank   San
Jose  Corporate Treasury Services; Deposits 645  PO Box 513840 Los Angeles, CA
90051-3840                   Globalstar Inc (Investment Account)   Union Bank  
IS&AM, Domestic Custody 350 California Street, 6th Floor, San Francisco, CA
94104                   Globalstar Leasing LLC (Special Deposit Account)   Union
Bank   San Jose  Corporate Treasury Services; Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840                   Spot LLC (Revenue Account)   Union Bank
  San Jose  Corporate Treasury Services;  Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840                   Spot LLC (Disbursement Account)   Union
Bank   San Jose  Corporate Treasury Services;  Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840                   Spot LLC (Payroll Account)   Union Bank
  San Jose  Corporate Treasury Services;  Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840

 

83

 

 

Account No.   Entity   Financial Institution   Address                   Spot
LLC (Deposit Account)   Union Bank   San Jose  Corporate Treasury Services;
Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840                  
Globalstar USA LLC (Revenue Account)   Union Bank   San Jose  Corporate Treasury
Services;  Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840              
    Globalstar USA LLC (Disbursements Account)   Union Bank   San
Jose  Corporate Treasury Services;  Deposits 645  PO Box 513840 Los Angeles, CA
90051-3840                   Globalstar Caribbean Ltd (Revenue Account)   Union
Bank   San Jose  Corporate Treasury Services;  Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840                   Globalstar Caribbean Ltd (Disbursement
Account)   Union Bank   San Jose  Corporate Treasury Services;  Deposits 645  PO
Box 513840 Los Angeles, CA 90051-3840                   GSSI LLC (Operating
Account)   Union Bank   San Jose  Corporate Treasury Services;  Deposits 645  PO
Box 513840 Los Angeles, CA 90051-3840                   Globalstar C LLC Special
Deposit Account   Union Bank   San Jose  Corporate Treasury Services;  Deposits
645  PO Box 513840 Los Angeles, CA 90051-3840                   SPOT LLC – LA
(Payroll Account)   Union Bank   San Jose  Corporate Treasury Services; Deposits
645  PO Box 513840 Los Angeles, CA 90051-3840

 

84

 

 

Account No.   Entity   Financial Institution   Address                   SPOT
LLC – LA (Revenue Account)   Union Bank   San Jose  Corporate Treasury Services;
Deposits 645  PO Box 513840 Los Angeles, CA 90051-3840                  
Globalstar, Inc. (Special Deposit Account FBO BNP)   Union Bank   San
Jose  Corporate Treasury Services; Deposits 645  PO Box 513840 Los Angeles, CA
90051-3840                   SPOT LLC (Currency Euro – European Rate)   Union
Bank   San Jose  Corporate Treasury Services; Deposits 645  PO Box 513840 Los
Angeles, CA 90051-3840                   SPOT LLC – LA (Disbursement Account)  
Union Bank   San Jose  Corporate Treasury Services; Deposits 645  PO Box 513840
Los Angeles, CA 90051-3840

  

85

 





  

Schedule 8

Foreign Accounts

 

Account No.   Entity   Financial Institution   Address                  
Globalstar do Brasil S.A.   Banco Bradesco S.A.   Av. Rio Branco, 116 - Centro -
RJ                   Globalstar do Brasil S.A.   Banco Bradesco S.A.   Av. Rio
Branco, 116 - Centro - RJ                   Globalstar do Brasil S.A.   Banco
Bradesco S.A.   Av. Rio Branco, 116 - Centro - RJ                   Globalstar
do Brasil S.A.   Banco Bradesco S.A.   Av. Rio Branco, 116 - Centro - RJ        
          Globalstar do Brasil S.A.   Banco Bradesco S.A.   Av. Rio Branco, 116
- Centro - RJ                   Globalstar do Brasil S.A.   Banco Real ABN Amro
  Av. Rio Branco, 257 - Centro - RJ                   Globalstar do Brasil S.A.
  Banco do Brasil S.A.   Av.das Americas, 4430 - Barra da Tijuca - RJ          
        Globalstar do Brasil S.A.   Citibank   Rua da Assembleia, 100 - Centro -
RJ                   Globalstar do Brasil S.A.   Banco Basa   Av. Alvaro Botelho
Maia, 416 - Manaus - AM                   Globalstar do Brasil S.A.   Banco Itau
  Rua Senador Dantas, 74 A Centro - RJ                   Globalstar do Brasil
S.A.   Citibank   Av. Paulista, 1.111 - Sao Paulo                   Globalstar
do Brasil S.A.   Banco Itau   Rua Senador Dantas, 74 A Centro - RJ              
    Globalstar Panama, Corp.   HSBC   Panama, Obarrio entre la Ave. Samuel Lewis
y calle 58. Edificio ADR.                   Globalstar Panama, Corp.   Bac
International Bank   Panamá, Marbella, Calle 43 y Aquilino de la Guardia.      
            Globalstar Panama, Corp.   Banco Nacional de Panamá   Panamá, Vía
España, edificio Banco Nacional.

 

86

 



 

Account No.   Entity   Financial Institution   Address                  
Globalstar Honduras   Bac International Bank   Honduras, Tegucigalpa, Boulevard
Suyapa, Fte. a Emisoras Unidas                   Globalstar Honduras   Bac
International Bank   Honduras, Tegucigalpa, Boulevard Suyapa, Fte. a Emisoras
Unidas                   Globalstar Honduras   Banco Atlantida   Honduras, Blvd.
Centroamérica, Plaza Bancatlan, Frente Edificio Imprema.                  
Globalstar Honduras   HSBC   Honduras, Bo. El centro, 2da. Avenida 14 de Julio,
9na. Calle, La Ceiba, Atlántida.                   Globalstar Guatemala   Bac
International Bank   Guatemala, 11 Calle 5-16, Edificio Torre de
Estacionamiento, Locales 1-02 /1-03.                   Globalstar Guatemala  
Bac International Bank   Guatemala, 11 Calle 5-16, Edificio Torre de
Estacionamiento, Locales 1-02 /1-03.                   Globalstar Guatemala  
Banrural   Guatemala, Avenida La Reforma 9-30, zona 9. 01009.                  
Globlastar Nicaragua   Bac International Bank   Nicaragua, Managua, Carretera
Masaya Km 4 ½.                   Globlastar Nicaragua   Bancentro   Nicaragua,
Managua, km 4 1/2 carretera a Masaya.                   Globlastar Nicaragua  
Bancentro   Nicaragua, Managua, km 4 1/2 carretera a Masaya.                  
Globalstar de Venezuela   BANESCO - RECAUDADORA   Av. Ppal. de La Castellana,
Edif. Multinvest                   Globalstar de Venezuela   BANESCO - NOMINA  
Av. Ppal. de La Castellana, Edif. Multinvest

 



87

 

 

Account No.   Entity   Financial Institution   Address                  
Globalstar de Venezuela   BANCO VENEZUELA   Av. Ppal. de La Castellana, Edif.
Multinvest                   Globalstar de Venezuela   BANCO GUAYANA   Av.
Venezuela de el Rosal. Torre Lamaletto. Caracas-Dtto. Capital                  
Globalstar de Venezuela   BANCO CITIBANK   Av. Casanova, Centro Comercial El
Recreo, Torre Norte, Piso 18, Citigold. Sabana Grande.                  
Globalstar de Venezuela   BANCO CITIBANK                       Globalstar de
Venezuela   BANCO VENEZOLANO DE CREDITO   Av. Ppal. de La Castellana, Edif.
Multinvest                   Globalstar de Colombia   Bancolombia   Colombia,
Cali                   Globalstar Europe Satellite Services Ltd.   Bank of
Ireland (Main)   Ballsbridge, Dublin 4, Ireland.                   Globalstar
Europe Satellite Services Ltd.   Bank of Ireland (Deposit)   Ballsbridge, Dublin
4, Ireland.                   Globalstar Europe Satellite Services Ltd.  
Standard Chartered Bank (Payable)   Standard Chartered Bank, 1st Floor, 1
Aldermanbury Square, London EC2V 7SB                   Globalstar Europe
Satellite Services Ltd.   Standard Chartered Bank (Receivable)   Standard
Chartered Bank, 1st Floor, 1 Aldermanbury Square, London EC2V 7SB              
    Globalstar Europe Satellite Services Ltd.   Banco Santander Central Hispano
  c/ Almagro 24, Madrid, Spain.                   Globalstar Europe Satellite
Services Ltd.   Unicredit Banca   Via Della Moscova, 58 Ang La Foppa, 20121
Milan, Italy                   Globalstar Europe S.A.R.L.   CIC Paris Beauvau
Entreprises   11 Rue D'Aguesseau, 75008 Paris, France

 

88

 

 

Account No.   Entity   Financial Institution   Address                  
Globalstar Satellite Services PTE LTD   Citibank Singapore   Robinson Road P.O.
Box 330, Singapore 900630

  

89

 

  

Schedule 9

Canadian Accounts

 

Account No.   Entity   Financial Institution   Address                  
Globalstar Canada Satellite Co.   TD Canada Trust   55 King Street West,
Toronto, Ontario M5K 1A2                   Globalstar Canada Satellite Co.   TD
Canada Trust   55 King Street West, Toronto, Ontario M5K 1A2                  
Globalstar Canada Satellite Co.   TD Canada Trust   55 King Street West,
Toronto, Ontario M5K 1A2                   Globalstar Canada Satellite Co.   TD
Canada Trust   55 King Street West, Toronto, Ontario M5K 1A2

90

 

  

Schedule 10

Form of Payment/Transfer Instruction

 

[Name of Offshore Account Bank: [●]]
[Address of Offshore Account Bank: [●]]

 

For the attention of:

 

[DATE]

 

Accounts Agreement

 

We refer to the accounts agreement, dated 5 June 2009 (as amended and restated
from time to time) currently between Globalstar, Inc. (the “Borrower”), BNP
Paribas, in its capacity as the Security Agent, BNP Paribas as the Offshore
Account Bank and BNP Paribas in its capacity as the COFACE Agent (the “Accounts
Agreement”).Words and expressions used in this Payment Instruction shall have
the same meanings as in the Accounts Agreement.

 

You are hereby instructed to pay the following amount[s]:

 

  Payment Account [●]/[Account Transfer Details]       [Correspondent Bank]  
[Swift Code]/[ABA number (if dollars)]:   [Beneficiary Bank]       [SWIFT
Code/[Sort Code/(if sterling)]]   [Account Name]   [Account Number]       [Ref.]
        Amount: [in words]         Currency: [●]

  

This deed, including any non-contractual obligations arising out of or in
connection with this deed, are governed by English law.

 

Yours sincerely,

 

Globalstar, Inc. [tlogo1.jpg]                 (Authorised Representative)

 

 

91

 

  

Schedule 11

Intentionally Omitted

  

92

 

  

Schedule 12

Intentionally Omitted

 

93

 



 

Schedule 6   Amended and Restated Guarantee Agreement

 



 

[tlogo.jpg]

 

Dated 5 June 2009 as amended and restated on the Effective Date pursuant to the

Global Deed of Amendment and Restatement dated _____________ 2013

 

Guarantee Agreement

 

between

 

Certain Subsidiaries of Globalstar, Inc.
as Guarantors

 

and

 

BNP Paribas
as Security Agent

  

White & Case llp
5 Old Broad Street
London EC2N 1DW

 

94

 

 

Table of Contents

 



    Page       1. Interpretation 96       2. Guarantee 98       3. Continuing
security 99       4. Representations and warranties 101       5. Undertakings
103       6. Payments 104       7. Set-off 106       8. Costs and expenses 106  
    9. Remedies and waivers 106       10. Additional provisions 107       11.
Assignments 108       12. Notices 108       13. Governing law 109       14.
Jurisdiction 109       15. Counterparts and effectiveness 109     Schedule 1
         Guarantors 110







 

95

 

  

This Guarantee (the “Guarantee”) is made by way of deed and was originally dated
5 June 2009 and is amended and restated on the Effective Date by the Global Deed
of Amendment and Restatement,

 

Between:

 

(1)The Guarantors (as defined below); and

 

(2)BNP Paribas, a société anonyme with a share capital of €2,488,925,578
organised and existing under the laws of the Republic of France, whose
registered office is at 16 boulevard des Italiens, 75009 Paris, France
registered under number 662 042 449 at the Commercial Registry of Paris, acting
in its capacity as the security agent for and on behalf of itself and the other
Finance Parties (the “Security Agent”).

 

Recitals

 

(A)The Lenders have agreed to make a loan facility available to the Borrower on
certain terms and conditions pursuant to the Facility Agreement, one of those
conditions being that each Guarantor enters into this Guarantee.

 

(B)The Board of Directors of each Guarantor is satisfied that such Guarantor is
entering into this Guarantee for the purposes of its business and that its doing
so benefits that Guarantor.

 

(C)Each of Globalstar Media, L.L.C. and Globalstar Broadband Services Inc.
agreed to become party to this Guarantee pursuant to the Joinder Agreement.

 

(D)Each Guarantor and the Security Agent intend this Guarantee to take effect as
a deed.

 

1.Interpretation

 

1.1Definitions

 

Unless this Guarantee provides otherwise, a term which is defined (or expressed
to be subject to a particular construction) in clause 1.1 (Definitions) and
clause 1.2 (Construction) of the Facility Agreement shall have the same meaning
(or be subject to the same construction) in this Guarantee.

 

“Default Rate” means the rate of interest as calculated pursuant to clause 8.3
(Default Interest) of the Facility Agreement.

 

“Facility Agreement” means the facility agreement dated 5 June 2009 (as amended
on and from the Effective Date by the Global Deed of Amendment and Restatement)
and made between, among others, the Borrower, the Security Agent and the
Lenders.

 

“Fraudulent Transfer Law” means any applicable US Bankruptcy Law or any
applicable United States of America state fraudulent transfer or conveyance law.

 

“Guarantor” means each Subsidiary Guarantor set out in Schedule 1 (Guarantors).

 

“Liabilities” means all present and future liabilities and obligations (whether
in respect of principal, interest or otherwise, whether actual or contingent,
whether owed jointly or severally and whether owed as principal or surety or in
any other capacity) of an Obligor to the Finance Parties under or in relation to
each Finance Document and “Liability” means any of them.

 

“Repeating Representations” means each of the representations set out in
Clauses 4.1 (Status), 4.2 (Binding Obligations), 4.3 (Power and Authority), 4.4
(All Actions Taken), 4.12 (No Conflicts), 4.13 (No Immunity) and 4.14 (Governing
Law and Enforcement).

 

96

 

  

“US Bankruptcy Law” means the United States of America Bankruptcy Code of 1978
(Title 11 of the United States Code) or any other United States of America
federal or state bankruptcy, insolvency or similar law.

 

“US Guarantor” means a Guarantor that is a US Person.

 

“US Person” means a “United States Person” as defined in Section 7701(a)(30) of
the US Internal Revenue Code and includes a US Person who is the sole owner of
any person that is disregarded as being a person separate from such owner for
United States of America federal income tax purposes.

 

1.2Defined terms

 

Any reference in this Guarantee to:

 

(a)“VAT” shall be construed as a reference to value added tax including any
similar tax which may be imposed in addition thereto or in place thereof from
time to time; and

 

(b)the “winding-up”, “dissolution” or “administration” of a company or
corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation,
winding-up, reorganisation, dissolution, administration, arrangement,
adjustment, protection from creditors or relief of debtors.

 

1.3References to agreements

 

Unless otherwise stated, any reference in this Guarantee to any agreement or
document (including any reference to this Guarantee or any other Finance
Document) or to any agreement or document entered into pursuant to or in
accordance with any such agreement or document shall be construed as a reference
to:

 

(a)such agreement or document as amended, restated, varied, novated or
supplemented from time to time; and

 

(b)any other agreement or document whereby such agreement or document is so
amended, restated, varied, novated or supplemented or which is entered into
pursuant to or in accordance with any such agreement or document.

 

1.4Statutes

 

Any reference in this Guarantee to a statute or statutory provision shall,
unless the contrary is indicated, be construed as a reference to such statute or
statutory provision as the same shall have been or may be amended or re-enacted.

 

1.5Third party rights

 

A person which is not a party to this Guarantee shall have no rights to enforce
the provisions of this Guarantee other than those it would have had if the
Contracts (Rights of Third Parties) Act 1999 had not come into force.

 

1.6Clause and schedule headings

 

Clause and Schedule headings are for ease of reference only and shall not affect
the construction of this Guarantee.

 

97

 

  

2.Guarantee

 

2.1Guarantee and Indemnity

 

Each Guarantor jointly and severally as principal obligor and not merely as
surety irrevocably and unconditionally:

 

(a)guarantees to the Security Agent the due and punctual performance by an
Obligor of the Liabilities;

 

(b)undertakes with the Security Agent that whenever an Obligor does not pay any
amount in full when due or expressed to be due under or in connection with any
Finance Document, each Guarantor shall immediately on demand pay that amount to
the Security Agent; and

 

(c)agrees with the Security Agent as a primary and independent obligation that
if, for any reason, any amount claimed by the Security Agent under this
Guarantee is not recoverable on the basis of a guarantee, it will be liable as a
principal debtor and primary obligor to indemnify the Security Agent against any
cost, loss or liability it incurs as a result of an Obligor not paying any
Liability on the date on which it is stated to be due. The amount payable by a
Guarantor under this indemnity will not exceed the amount it would have had to
pay under this Guarantee if the amount claimed had been recoverable on the basis
of a guarantee.

 

2.2Time for Payments

 

(a)Unless stated to the contrary, payments by a Guarantor pursuant to this
Guarantee shall be payable to the Security Agent within two (2) Business Days
from the date of delivery by the Security Agent to a Guarantor of a demand in
accordance with Clause 2.3 (Demands).

 

(b)Upon the occurrence of an Event of Default pursuant to clause 23.6(a), (b),
(c), (d), (f) and (g) (Insolvency) or 23.7(a) (Insolvency Proceedings) of the
Facility Agreement:

 

(i)the obligations of each Guarantor pursuant to Clause 2.1 (Guarantee and
Indemnity) shall be due and payable automatically (until otherwise provided by
the Security Agent in writing); and

 

(ii)the Security Agent shall not be required to make any demand on a Guarantor
under Clause 2.1 (Guarantee and Indemnity).

 

2.3Demands

 

The amount specified in a demand made by the Security Agent pursuant to this
Guarantee as to the amount of any Liability or the amount due from a Guarantor
under this Guarantee shall, save for manifest error, be conclusive and binding
on each Guarantor.

 

2.4Interest

 

Any amount which is owed by a Guarantor to the Security Agent under this
Guarantee and is not paid when due (to the extent that interest in respect of
such amount has not been paid by the Borrower pursuant to the Facility
Agreement) shall bear interest at the Default Rate from the due date until the
date on which such amount is unconditionally and irrevocably paid and discharged
in full and such interest shall accrue from day to day (after as well as before
judgment) and be payable by a Guarantor on demand of the Security Agent.

 

98

 

  

3.Continuing security

 

3.1Continuing and independent obligations

 

The obligations of each Guarantor under this Guarantee shall constitute and be
continuing obligations which shall not be released or discharged by any
intermediate payment or settlement of the Liabilities or any of them, shall
continue in full force and effect until the unconditional and irrevocable
payment and discharge in full of the Liabilities and are in addition to and
independent of, and shall not prejudice or merge with, any other security (or
any right of set-off) which the Security Agent may at any time hold in respect
of the Liabilities or any of them.

 

3.2New accounts

 

If the Security Agent makes demand of a Guarantor for payment of the Liabilities
or any of them:

 

(a)the Security Agent may open a new account or accounts in respect of the
Liabilities or any of them (and if it does not do so it shall be treated as if
it had done so at the time it made such demand); and

 

(b)thereafter any amounts paid by an Obligor to the Security Agent in respect of
the Liabilities shall be credited (or be treated as having been credited) to a
new account and shall not be treated as having been applied in or towards
payment of the Liabilities or any of them.

 

3.3Avoidance of payments

 

Where any release, discharge or other arrangement in respect of any Liability or
any security that the Security Agent may hold for such Liability is given or
made in reliance on any payment or other disposition which is avoided or must be
repaid (whether in whole or in part) in an insolvency, liquidation or otherwise,
and whether or not the Security Agent has conceded or compromised any claim that
any such payment or other disposition will or should be avoided or repaid (in
whole or in part), this Guarantee shall continue as if such release, discharge
or other arrangement had not been given or made.

 

3.4Immediate recourse

 

The Security Agent shall not be obliged before exercising or enforcing any of
the rights conferred on it by this Guarantee or by law to seek to recover
amounts due from the Borrower (or any other Obligor) or to exercise or enforce
any other rights or security it may have or hold in respect of the Liabilities.

 

3.5Waiver of defences

 

Neither the obligations of a Guarantor contained in this Guarantee nor the
rights, powers and remedies conferred upon the Security Agent by this Guarantee
or by law shall be discharged, impaired or otherwise affected by:

 

(a)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(b)the winding-up, dissolution, administration or re-organisation of an Obligor
or any other person or any change in the status, function, control or ownership
of an Obligor or any such person;

 

(c)any of the Liabilities or any security held by the Security Agent in respect
thereof being or becoming illegal, invalid, unenforceable or ineffective in any
respect;

 

99

 



 

(d)any time or other indulgence being granted or agreed:

 

(i)to or with an Obligor or any other person in respect of the Liabilities or
any of them; or

 

(ii)in respect of any security held by the Security Agent in respect thereof;

 

(e)any amendment to, or any variation, waiver or release of, the Liabilities or
any of them or any security held by the Security Agent in respect thereof;

 

(f)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of a Finance
Document or any other document or security including, without limitation, any
change in the purpose of, any extension of or increase in any facility under any
Finance Document or other document or security;

 

(g)any total or partial failure to take or perfect any security proposed to be
taken in respect of the Liabilities or any of them;

 

(h)any total or partial failure to realise the value of, or any release,
discharge, exchange or substitution of, any security held by the Security Agent
in respect of the Liabilities or any of them; or

 

(i)any other act, event or omission which might operate to discharge, impair or
otherwise affect any of the obligations of a Guarantor under this Guarantee or
any of the rights, powers and remedies conferred upon the Security Agent by this
Guarantee or by law.

 

3.6No competition

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Security Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Guarantee:

 

(a)to be indemnified by an Obligor;

 

(b)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents;

 

(c)to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

(d)to bring legal or other proceedings for an order requiring any Obligor to
make any payment, or perform any obligation, in respect of which any Guarantor
has given a guarantee, undertaking or indemnity under this Guarantee;

 

(e)to exercise any right of set-off against any Obligor; and/or

 

(f)to claim or prove as a creditor of any Obligor in competition with any
Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Security Agent or as the Security Agent may direct for
application in accordance with clause 31 (Payment Mechanics) of the Facility
Agreement.

 

100

 

  

3.7Appropriation

 

The Security Agent shall not be obliged to apply any sums held or received by it
in respect of the Liabilities in or towards payment of the Liabilities and any
such sum may be credited to a suspense or impersonal account and held in such
account pending the application from time to time (as the Security Agent may
think fit) of such sums in or towards the discharge of such obligations of a
Guarantor to the Security Agent as the Security Agent may select.

 

4.Representations and warranties

 

Subject to the disclosures set out in schedule 8 (Disclosures) of the Global
Deed of Amendment and Restatement, each Guarantor makes the representations and
warranties set out in this Clause 4 (Representations and Warranties) to the
Security Agent on the Effective Date.

 

4.1Status

 

(a)It is a corporation, limited partnership or limited liability company (as the
case may be), duly incorporated or organised and validly existing (and to the
extent applicable, in good standing) under the law of its jurisdiction of
incorporation or organisation.

 

(b)It and each of its Subsidiaries has the power to own its assets and carry on
its business as it is being conducted.

 

4.2Binding obligations

 

Subject to the Reservations:

 

(a)the obligations expressed to be assumed by it in each Finance Document to
which it is a party are legal, valid, binding and enforceable obligations; and

 

(b)(without limiting the generality of paragraph (a) above), each Security
Document to which it is a party creates the security interests which that
Security Document purports to create and those security interests are valid and
effective.

 

4.3Power and authority

 

(a)It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Finance Documents to which it is or will be a party and the transactions
contemplated by those Finance Documents.

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.

 

4.4All actions taken

 

All acts, conditions and things required to be done, fulfilled and performed in
order:

 

(a)to enable it lawfully to enter into, exercise its rights under and perform
and comply with the obligations expressed to be assumed by it in this Guarantee;

 

(b)to ensure that the obligations expressed to be assumed by it in this
Guarantee are legal, valid and binding; and

 

101

 



 

(c)to make this Guarantee admissible in evidence in its jurisdiction of
incorporation or organisation and in England,

 

have been done, fulfilled and performed.

 

4.5Deduction of tax

 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to which it is a party.

 

4.6Pari passu ranking

 

Its payment obligations under each Finance Document to which it is a party rank
at least pari passu with the claims of all its unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

 

4.7No filing or stamp taxes

 

Under the laws of its jurisdiction of incorporation or organisation it is not
necessary that this Guarantee be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration, notarial
or similar Taxes or fees be paid on or in relation to this Guarantee.

 

4.8No winding-up

 

It has not taken any corporate action nor have any other steps been taken or
legal proceedings been started or (to the best of its knowledge and belief)
threatened against it for its winding-up, dissolution, administration or
reorganisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets or revenues.

 

4.9No default

 

(a)On the Effective Date, no Default is continuing or is reasonably likely to
result from the entry into, the performance of, or any transaction contemplated
by, this Guarantee.

 

(b)No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under the Finance Documents to which it is
a party, which has not been waived by the relevant parties hereto.

 

(c)No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries) assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

 

4.10No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which is not frivolous, vexatious or otherwise an abuse
of court process, and which, if adversely determined, could reasonably have a
Material Adverse Effect (to the best of its knowledge and belief) have been
started against it or any of its Subsidiaries.

 

102

 

  

4.11No liens

 

(a)None of the properties and assets of a Guarantor or any Subsidiary thereof is
subject to any Lien, except Permitted Liens.

 

(b)No Guarantor nor any Subsidiary thereof has signed any financing statement or
any security agreement authorising any secured party thereunder to file any
financing statements, except to perfect Permitted Liens.

 

4.12No conflicts

 

The entry into and performance by it of, and the transactions contemplated by,
this Guarantee and the granting of the security interests contemplated by the
Security Documents to which it is a party do not and will not conflict with:

 

(a)any Applicable Law;

 

(b)the constitutional documents of any member of the Group; or

 

(c)any agreement or instrument binding upon it or any member of the Group or any
of its, or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument,
where such conflict would have or is reasonably likely to have a Material
Adverse Effect.

 

4.13No immunity

 

None of the members of the Group nor any of its or their assets is entitled to
immunity from suit, execution, attachment or other legal process.

 

4.14Governing law and enforcement

 

(a)Subject to the Reservations, the choice of governing law of this Guarantee
will be recognised and enforced in its jurisdiction of incorporation.

 

(b)Subject to the Reservations, any judgment obtained in relation to this
Guarantee in England will be recognised and enforced in its jurisdiction of
incorporation.

 

4.15Repetition

 

The Repeating Representations are made by each Guarantor by reference to the
facts and circumstances then existing on the date of each Utilisation Request,
each Utilisation Date and the first day of each Interest Period.

 

5.Undertakings

 

5.1Authorisations

 

Each Guarantor shall obtain, comply with the terms of and do all that is
necessary to maintain in full force and effect all Authorisations required in or
by the laws and regulations of its jurisdiction of incorporation to enable it
lawfully to enter into and perform its obligations under this Guarantee and to
ensure the legality, validity, enforceability and admissibility in evidence in
its jurisdiction of incorporation and in England of this Guarantee.

  

5.2No action

 

No Guarantor shall take any action which would cause any of the representations
made in Clause 4 (Representations and Warranties) to be untrue at any time
during the continuation of this Guarantee.

 

103

 

  

5.3Notification of misrepresentation

 

Each Guarantor shall notify the Security Agent of the occurrence of any event
which results in or may reasonably be expected to result in any of the
representations made in Clause 4 (Representations and Warranties) being untrue
when made or when deemed to be repeated.

 

5.4Guarantee Obligations

 

No Subsidiary Guarantor shall create, incur, assume or suffer to exist any
Guarantee Obligations in favour of any noteholder, indenture trustee, Thermo,
the Supplier or any other third parties without the consent of the Security
Agent, save as such Guarantee Obligations may be permitted pursuant to the
provisions of clause 22.1(e) (Limitations on Financial Indebtedness) of the
Facility Agreement.

 

6.Payments

 

6.1Grossing up

 

The terms of clause 13 (Tax Gross-up and Indemnities) of the Facility Agreement
are incorporated, mutatis mutandis, herein by reference, with each reference to
the Borrower being deemed to be a reference to a Guarantor.

 

6.2Payments without set-off

 

Any payment required to be made by a Guarantor under this Guarantee shall be
made free and clear of and without any deduction for or on account of any
set-off or counterclaim.

 

6.3Manner of payment

 

Each payment made by a Guarantor under this Guarantee shall be paid in the
manner required by the Security Agent.

 

6.4Limitation on Guarantee

 

(a)Notwithstanding anything to the contrary in any Finance Document, each
Guarantor and the Security Agent hereby confirms that it is its intention that
the provisions of this Guarantee shall not constitute a fraudulent transfer or
conveyance for the purposes of US Bankruptcy Law or any Fraudulent Transfer Law.
The Security Agent agrees that the maximum liability of each US Guarantor under
this Guarantee shall in no event exceed an amount (after giving effect to any
rights of contribution pursuant to this Clause 6.4) equal to the greatest amount
that would not render such US Guarantor’s obligations under the Finance
Documents being subject to avoidance under US Bankruptcy Law or to being set
aside, avoided or annulled under any Fraudulent Transfer Law.

 

(b)If a US Guarantor shall make a payment (a “Relevant Payment”) under this
Guarantee (the “Guaranteed Obligations”), a US Guarantor shall thereafter have a
right of contribution against each other Guarantor as provided in paragraph (c)
below, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment is made in respect of the Guaranteed
Obligations.

 

(c)At any time that a Relevant Payment is made by a US Guarantor that results in
the aggregate payments made by such US Guarantor in respect of the Guaranteed
Obligations to, and including, the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to, and
including, the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such US Guarantor shall have a right of contribution against each
other Guarantor who has made payments in respect of the Guaranteed Obligations
to, and including, the date of the Relevant Payment in an aggregate amount less
than such other Guarantor’s Contribution Percentage of the aggregate payments
made to, and including, the date of the Relevant Payment by all Guarantors in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to:

 

104

 



 

(i)a fraction:

 

(A)the numerator of which is the Aggregate Excess Amount of such US Guarantor;
and

 

(B)the denominator of which is the Aggregate Excess Amount of all Guarantors,

 

multiplied by

 

(ii)the Aggregate Deficit Amount of such other Guarantor.

 

(d)A US Guarantor’s right of contribution pursuant to paragraph (c) above shall
arise at the time of each computation, subject to adjustment to the time of each
computation, provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been irrevocably paid in full in
cash and the Commitment has been terminated, it being expressly recognized and
agreed by all Parties that any Guarantor’s right of contribution arising
pursuant to this Clause 6.4 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guarantee.

 

(e)For the purposes of this Clause 6.4:

 

(i)each Guarantor’s “Contribution Percentage” shall mean the percentage obtained
by dividing

 

(A)the Adjusted Net Worth (as defined below) of such Guarantor

 

by;

 

(B)the aggregate Adjusted Net Worth of all Guarantors;

 

(ii)the “Adjusted Net Worth” of each Guarantor shall mean the greater of:

 

(A)the Net Worth (as defined below) of such Guarantor; and

 

(B)zero (0); and

 

(iii)the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under the Finance Documents) on such date.

 

(f)Subject to Clause 3.6 (No competition), each Party agrees that, except for
any right of contribution arising pursuant to this Clause 6.4, each Guarantor
who makes any payment in respect of the Guaranteed Obligations shall have no
right of contribution or subrogation against any other Guarantor in respect of
such payment until all of the Guaranteed Obligations have been irrevocably paid
in full in cash.

  

105

 

  

(g)Each Guarantor recognises and acknowledges that the rights to contribution
arising under this Guarantee shall constitute an asset in favour of the party
entitled to such contribution.

 

(h)Each Guarantor has the right to waive its contribution right against any
Guarantor to the extent that after giving effect to such waiver such Guarantor
would remain solvent, in the reasonable determination of the Security Agent.

 

7.Set-off

 

Each Guarantor authorises the Security Agent following the occurrence of an
Event of Default which is continuing (which shall not be obliged to exercise
this right) to apply any credit balance to which a Guarantor is entitled on any
account of a Guarantor with the Security Agent in satisfaction of any sum which
is due and payable from a Guarantor to the Security Agent under this Guarantee
and remains unpaid; for this purpose, the Security Agent is authorised to
purchase with the monies standing to the credit of any such account such other
currencies as may be necessary to effect such application. Following the
exercise of a right of set-off under this Guarantee, the Security Agent shall
notify the relevant Guarantor.

 

8.Costs and expenses

 

8.1Transaction costs

 

Each Guarantor shall on demand of the Security Agent reimburse to the Security
Agent on a full indemnity basis all costs and expenses (including legal fees),
and any VAT thereon, incurred by the Security Agent in connection with the
preparation, negotiation and execution of this Guarantee.

 

8.2Stamp taxes

 

Each Guarantor shall pay all stamp, registration and other taxes to which this
Guarantee or any judgment given in connection with this Guarantee is or at any
time may be subject and shall on demand indemnify the Security Agent against any
liabilities, costs, claims and expenses (including legal fees) resulting from
any failure to pay or delay in paying any such tax.

 

8.3Indemnity

 

Each Guarantor shall indemnify and hold harmless the Security Agent on demand
from and against any and all costs, claims losses, expenses (including legal
fees) and liabilities, and any VAT thereon, which the Security Agent may incur
as a result of the exercise by the Security Agent of any of its rights and
powers under this Guarantee or by law.

 

9.Remedies and waivers

 

No failure by the Security Agent to exercise, nor any delay by the Security
Agent in exercising, any right or remedy under this Guarantee shall operate as a
waiver thereof nor shall any single or partial exercise of any such right or
remedy prevent any further or other exercise thereof or the exercise of any
other such right or remedy.

  

106

 



 

10.Additional provisions

 

10.1Partial invalidity

 

If at any time any provision of this Guarantee is or becomes illegal, invalid or
unenforceable in any respect or this Guarantee is or becomes ineffective in any
respect under the law of any jurisdiction, such illegality, invalidity,
unenforceability or ineffectiveness shall not affect:

 

(a)the legality, validity or enforceability of the remaining provisions of this
Guarantee or the effectiveness in any other respect of this Guarantee under such
law; or

 

(b)the legality, validity or enforceability of such provision or the
effectiveness of this Guarantee under the law of any other jurisdiction.

 

10.2Potentially avoided payments

 

If the Security Agent reasonably determines that an amount paid to it under any
Finance Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the person by whom such amount was paid, then
for the purposes of this Guarantee, such amount shall be regarded as not having
been paid.

 

10.3Currency conversion

 

In order to apply any sum held or received by the Security Agent in or towards
payment of the Liabilities, the Security Agent may purchase an amount in another
currency and the rate of exchange to be used shall be that at which, at such
time as it considers appropriate, the Security Agent is able to effect such
purchase.

 

10.4Currency indemnity

 

If any sum due from a Guarantor under this Guarantee or any order or judgment
given or made in relation to this Guarantee has to be converted from the
currency (the “first currency”) in which the same is payable under this
Guarantee or under such order or judgment into another currency (the “second
currency”) for the purpose of:

 

(a)making or filing a claim or proof against a Guarantor;

 

(b)obtaining an order or judgment in any court or other tribunal; or

 

(c)enforcing any order or judgment given or made in relation to this Guarantee,
a Guarantor shall within three (3) Business Days of demand indemnify and hold
harmless the Security Agent from and against any loss suffered or incurred as a
result of any discrepancy between:

 

(i)the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency; and

 

(ii)the rate or rates of exchange at which the Security Agent may in the
ordinary course of business purchase the first currency with the second currency
upon receipt of a sum paid to it in satisfaction, in whole or in part, of any
such order, judgment, claim or proof.

 

10.5Rights cumulative

 

The rights and remedies provided by this Guarantee are cumulative and not
exclusive of any rights or remedies provided by law.

 

107

 

  

11.Assignments

 

11.1Guarantor’s rights and obligations

 

No Guarantor may assign any of its rights or transfer any of its rights or
obligations under this Guarantee.

 

11.2The Security Agent’s rights

 

The rights of the Security Agent under this Guarantee are assignable in whole or
in part and the Security Agent may assign all or any such rights without the
consent of the Guarantors in accordance with the Facility Agreement.

 

12.Notices

 

12.1Communications in writing

 

Each communication to be made under this Guarantee shall be made in writing but,
unless otherwise stated, may be made by fax or letter.

 

12.2Delivery of notices

 

Any communication or document to be made or delivered by one person to another
pursuant to this Guarantee shall (unless that other person has by fifteen
(15) days’ written notice to the other specified another address or fax number)
be made or delivered to that other person at the address or fax number
identified below and shall be deemed to have been made or delivered when
despatched (in the case of any communication made by fax), or (in the case of
any communication made by letter) when left at that address or (as the case may
be) five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address:

 

(a)in the case of each Guarantor:

 

  Address: Globalstar, Inc.     300 Holiday Square Boulevard     Covington    
LA 70433     United States of America         Attention: James Monroe III      
  Telephone No.: +1 (985) 335-1500         Fax No.: +1 (985) 335-1900

  

(b)in the case of the Security Agent:

 

  Address: BNP Paribas     Export Finance     Commercial Support and Loan
Implementation     ACI: CHC02C1     37, Place du Marché Saint Honoré     75031
Paris Cedex 01     France         Attention: Mrs Sylvie Caset-Carricaburru / Mrs
Brigitte Quintard         Telephone: + 33(0)1 43 16 81 69 / +33 (0)1 4316 8176  
      Facsimile: + 33 (0)1 43 16 81 84

  

108

 

 



12.3Notices to the Security Agent

 

Any communication or document to be made or delivered to the Security Agent
shall be effective only when received by the Security Agent and then only if it
is expressly marked for the attention of the department or officer identified
with the Security Agent’s signature below or such other department or officer as
the Security Agent shall from time to time specify for this purpose.

 

12.4English language

 

Each communication and document made or delivered by one party to another
pursuant to this Guarantee shall be in English or accompanied by a translation
into English which is certified (by an officer of the person making or
delivering the same) as being a true and accurate translation.

 

13.Governing law

 

This Guarantee, and any non-contractual obligations arising out of or in
connection with it, shall be governed by English law.

 

14.Jurisdiction

 

The terms of clause 40 (Enforcement) of the Facility Agreement are incorporated,
mutatis mutandis, herein by reference.

 

15.Counterparts and effectiveness

 

15.1Counterparts

 

This Guarantee may be executed in counterparts and such counterparts taken
together shall constitute one and the same instrument.

 

15.2Effectiveness

 

This Guarantee shall take effect as a deed on the date on which it is stated to
be made.

 

In witness whereof this Guarantee has been duly executed as a deed by each
Guarantor and has been signed by the Security Agent.

 

109

 

  

Schedule 1

 

Guarantors

 

1.GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

2.Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification
number 3747502 and whose chief executive office is at 300 Holiday Square
Boulevard, Covington, LA 70433, United States of America;

 

3.Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

4.Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

5.Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

 

6.Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

7.ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 300 Holiday Square Boulevard, Covington, LA 70433, United
States of America;

 

8.Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America;

 

9.GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

 

10.GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 300 Holiday Square Boulevard, Covington, LA 70433,
United States of America; and

 

11.Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America.

 

12.Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959K
and whose chief executive office is at 300 Holiday Square Boulevard, Covington,
LA 70433, United States of America.

 

13.Globalstar Broadband Services Inc., a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 300 Holiday Square Boulevard, Covington, LA
70433, United States of America.

  

110

 



 

Schedule 7   Amended and Restated Thermo Subordination Deed

 

See Exhibit 10.2 to the Current Report on Form 8- filed August 22, 2013

 

111

 

 

Schedule 8   Disclosures

 

A.AMENDED AND RESTATED FACILITY AGREEMENT

 

1.Clause 18.5 No Proceedings Pending or Threatened

 

(a)Globalstar, Inc. v. Thales Alenia Space France. On June 3, 2011, the Borrower
filed a demand for arbitration against Thales Alenia Space France (“Thales”)
before the American Arbitration Association to enforce certain rights to order
additional satellites under the Amended and Restated Contract for the
construction of the Globalstar Satellite for the Second Generation Constellation
dated and executed in June, 2009 (“2009 Contract”).

 

On May 10, 2012, the arbitration tribunal issued its award (the “Arbitration
Award”) in which it determined that the Borrower materially breached the
contract by failing to pay to Thales termination charges in the amount of
€51,330,875 by October 9, 2011, and that absent further agreement between the
parties, Thales has no further obligation to manufacture or deliver satellites
under Phase 3 of the 2009 Contract. The arbitrator’s ruling also required the
Borrower to pay Thales approximately €53 million in termination charges and
interest by June 9, 2012.

 

On May 23, 2012, Thales commenced an action in the United States District Court
for the Southern District of New York, Case No. 12-4102 (PAE) by filing a
petition to confirm the Arbitration Award (the “New York Proceeding”).

 

On June 24, 2012, the Borrower and Thales agreed to settle their prior
commercial disputes, including those disputes that were the subject of the
Arbitration Award. In order to effectuate this settlement, the Borrower and
Thales entered into a Release Agreement (the “Release Agreement”), Settlement
Agreement (the “Settlement Agreement”) and Submission Agreement. Under the terms
of the Release Agreement, Thales agreed unconditionally and irrevocably to
release and forever discharge the Borrower of any obligation to pay €35,623,770
of the termination charges awarded in the Arbitration Award together with all
interest on the award amount upon the earlier of December 31, 2012 and the
occurrence of the effective date of the financing of the purchase of the
additional six second-generation satellites. Under the terms of the Release
Agreement, the Borrower agreed unconditionally and irrevocably to release and
forever discharge Thales from any and all claims related to Thales’ work under
Phase 2 of the 2009 Contract, including any obligation to pay liquidated damages
upon the earlier of December 31, 2012 and the occurrence of the effective date
of the financing of the purchase of the additional six second-generation
satellites.

 

Under the terms of the Settlement Agreement, the Borrower agreed to pay
€17,530,000 to Thales representing one-third of the termination charges awarded
to Thales in the Arbitration Award on the later of the effective date of the new
contract for the purchase of the six additional second-generation satellites and
the occurrence of the effective date of the financing of the purchase of the
additional six second-generation satellites. Further, the court in the New York
Proceeding has previously agreed to extend the time for the Borrower to file
responsive pleadings in the New York Proceeding until July 1, 2013. Thales and
the Borrower entered into a Tolling Agreement as of June 13, 2013 under which
Thales dismissed the New York Proceeding without prejudice. Thales may refile
the petition at a later date.

 

112

 

 

Any party to the Settlement Agreement may terminate the Settlement Agreement if
the effective date of the new contract for the purchase of the six additional
second-generation satellites does not occur on or prior to February 28, 2013.
Termination of the Settlement Agreement by any party would not terminate the
above-described Release Agreement. The effective date of the new contract for
the purchase of the six additional second-generation satellites did not occur on
or prior to February 28, 2013. No party has terminated the Settlement Agreement.

 

Under the terms of the Submission Agreement, the Borrower and Thales agreed to
seek clarification of the Arbitration Award with respect to a €3,864,000 claim
by Thales related to the Phase 2 satellites. Article 4 of the 2009 Contract sets
forth a price term of €3,864,000 with respect to Phase 2 of the Contract. In the
prior arbitration proceeding, Thales claimed that it was entitled to payment of
this amount pursuant to Article 26 of the Contract upon termination of Phase 3
of the Contract for convenience. The Borrower disputed that any such amount was
owed. The Arbitration Award found that the Borrower was not obligated to pay the
amount under Article 26 of the Contract. Subsequently, Thales demanded that the
Borrower nevertheless pay the amount. In order to resolve this dispute, the
Borrower and Thales agreed to submit the issue to Mr. James Carter in an ad hoc
arbitration proceeding. On December 3, 2012, Mr. Carter issued an award in
favour of the Borrower, ruling inter alia that the Borrower is not obligated to
pay any portion of the €3,864,000 amount and that Thales is judicially estopped
from claiming otherwise.

 

(b)Borrower petition for rulemaking. The Borrower filed a petition for
rulemaking with the FCC on November 13, 2012 in order to obtain regulatory
authority to offer terrestrial services over its mobile satellite services (MSS)
spectrum, including mobile broadband services.

 

Therein, the Borrower proposed both a near-term plan and a separate long-term
plan for utilizing its MSS spectrum terrestrially. Under the proposed near-term
plan, the Borrower has requested a license to offer terrestrial services over
11.5 MHz of its exclusively licensed MSS spectrum at 2483.5-1495MHz. As part of
its near-term plan, the Borrower has also requested authority to utilize 10.5
MHz of adjacent unlicensed spectrum at 2473-2483.5MHz in the Industrial,
Scientific and Medical (“ISM”) band in order to offer a Terrestrial Low Power
Service (“TLPS”). With TLPS, the Borrower could make available a carrier-grade
service over a fourth 22 MHz channel (Channel 14 under the existing 802.11
standard) over which existing Wi-Fi capable devices could operate.

 

In its rulemaking, the Borrower also proposed a long-term plan to utilize its
full 19.275 MHz of exclusively licensed MSS spectrum for a conventional
terrestrial wireless network. This proposal will take more time to work through
the additional technical issues that are associated with operating a terrestrial
wireless service near the GPS frequency band.

 

After the Borrower filed its petition, the FCC quickly placed the petition on
public notice and received comments on the petition during January 2013. The
comment period is now closed.

 

The Borrower is awaiting the FCC’s issuance of a notice of proposed rulemaking
in response to its petition.

 

113

 

 

(c)Iridium petition for rulemaking. On February 11, 2013 Iridium Constellation
LLC (“Iridium”) filed a petition for rulemaking with the FCC requesting that
2.725 MHz of Big Leo spectrum presently licensed to the Borrower be reallocated
to Iridium’s exclusive use. This includes 1.775 MHz of spectrum currently
licensed to the Borrower exclusively at 1616-1617.775 MHz, as well as 0.95 MHz
of spectrum currently shared by the Borrower and Iridium at 1617.775-1618.725
MHz. Iridium also filed a motion to consolidate its petition for rulemaking with
the petition for rulemaking filed by the Borrower in November of 2012 to receive
terrestrial flexibility to offer mobile broadband services. The FCC has not
taken any action on Iridium’s petition and motion. The Borrower will vigorously
oppose both Iridium’s petition and its motion to consolidate

 

(d)5 GHz Notice of Proposed Rulemaking. The FCC has issued a Notice of Proposed
Rulemaking (NPRM) to consider, among other things, expanding the use of
terrestrial mobile broadband devices within the 5 GHz band. The Borrower’s
C-band Forward Link (Earth Station to Satellite) operates within the 5 GHz band
at 5091-5250 MHz. As part of this NPRM, the FCC has asked for comments regarding
increasing power limits and eliminating the restriction against outdoor uses of
U-NII-1 devices operating within the same frequencies as the Borrower’s C-band
Forward Link. The Borrower has filed comments in opposition due to the increased
interference that such modifications would have on its satellite system.

 

(e)Application to Modify and Extend License Term of NGSO Space Station License.
On March 14, 2013, Globalstar Licensee LLC filed a request for an extension of
the license term for its non-geostationary mobile satellite service
constellation to October 4, 2024 so as to permit the Borrower to operate its
existing first-generation satellites beyond the April 21, 2013 expiration date
of its current NGSO space station license. The Borrower may continue to operate
its existing first-generation satellites during the whilst its application for
an extension is pending.

 

(f)Tax Returns and Payments. The Borrower operates in various U.S. and foreign
tax jurisdictions. The process of determining its anticipated tax liabilities
involves many calculations and estimates which are inherently complex. The
Borrower believes that it has complied in all material respects with its
obligations to pay taxes in these jurisdictions. However, its position is
subject to review and possible challenge by the taxing authorities of these
jurisdictions. If the applicable taxing authorities were to challenge
successfully its current tax positions, or if there were changes in the manner
in which the Borrower conducts its activities, the Borrower could become subject
to material unanticipated tax liabilities. It may also become subject to
additional tax liabilities as a result of changes in tax laws, which could in
certain circumstances have a retroactive effect.

 

(i)A tax authority has previously notified the Borrower that the Borrower
(formerly known as Globalstar LLC), one of its subsidiaries, and its
predecessor, Globalstar L.P., were under audit for the taxable periods ending
December 31, 2005, December 31, 2004, and June 29, 2004, respectively. During
the taxable years at issue, the Borrower, its predecessor, and its subsidiary
were treated as partnerships for U.S. income tax purposes. In December 2009, the
Internal Revenue Service ("IRS") issued Notices of Final Partnership
Administrative Adjustments related to each of the taxable years at issue. The
Borrower disagreed with the proposed adjustments, and pursued the matter through
applicable IRS and judicial procedures as appropriate.

 

(ii)In February 2012, a Closing Agreement (the “Closing Agreement”) was reached
with respect to this matter. The position reached in the Closing Agreement had
no impact on the cost basis of the assets of the Borrower or the Borrower’s net
operating loss position. In addition, there is no impact for the Borrower on
deductions in future years. In previous years, the potential outcome of this
audit was considered and the gross deferred tax asset before valuation allowance
adjusted to a tax position that was thought to be more likely than not to be
sustained. The impact of this Closing Agreement has been considered in the
Borrower’s analysis at December 31, 2011 and the adjustment to the tax position
in previous years was reversed.

 

114

 

 

(iii)In January 2012, the Borrower’s Canadian subsidiary was notified that its
income tax returns for the years ended October 31, 2008 and 2009 had been
selected for audit. The Borrower’s Canadian subsidiary is in the process of
collecting the information required by the Canada Revenue Agency.

 

(iv)Except for the audits noted above, neither the Borrower nor any of its
Subsidiaries are currently under audit by the IRS or by any state jurisdiction
in the United States. The Borrower's corporate US tax returns for 2008 and
subsequent years remain subject to examination by tax authorities. State income
tax returns are generally subject to examination for a period of three to five
years after filing of the respective return. The state impact of any federal
changes remains subject to examination by various states for a period of up to
one year after formal notification to the states.

 

(v)Through a prior foreign acquisition the Borrower acquired a tax liability for
which the Borrower has been indemnified by the previous owners. As of December
31, 2012 and 2011, the Borrower had recorded a tax liability of $2.8 million and
$2.2 million, respectively, to the foreign tax authorities with an offsetting
tax receivable from the previous owners.

 

(vi)In the Borrower's international tax jurisdictions, numerous tax years remain
subject to examination by tax authorities, including tax returns for 2003 and
subsequent years in most of the Borrower's international tax jurisdictions.

 

(vii)In connection with the Borrower’s March 2008 acquisition of Loral/DASA
Globalstar, L.P. (“LDG”), the indirect owner of Globalstar do Brasil, S.A.
(“GdB”), the Borrower’s independent gateway operator in Brazil, Loral Space &
Communications, Inc. (“Loral Space”) agreed in the acquisition agreement to
indemnify the Borrower and its affiliates for various liabilities and claims
relating to the operation of GdB’s business prior to the closing of the
acquisition, whether known at the time of closing or that occurred prior to, but
became known after, the closing of the acquisition. Such indemnity includes an
indemnity for tax liabilities owed by GdB to Brazilian taxing authorities of
approximately BRL 5.8 million. A portion of these tax liabilities are currently
being paid in monthly installments by GdB, with Loral Space reimbursing GdB for
such payments pursuant to a process set forth in the LDG acquisition agreement.
The Borrower recently became aware of another potential tax liability which
would be covered under the indemnification described above.

 

2.Clause 18.36(c) Notes and Purchase Agreement

 

(a)On 14 June 2011, Thermo purchased 5% Notes in an initial amount of
US$20,000,000, the amount of which as of 30 June 2013 is US$22,079,249.

 

(b)On 19 June 2009, Thermo purchased 8% Old Notes in an initial amount of
US$11,400,000, the amount of which as of 30 June 2013 is US$15,588,352.

 

115

 

 

B.AMENDED AND RESTATED THERMO SUBORDINATION DEED

 

Clause 5.9 (No proceedings pending or threatened)

 

On January 31, 2013, Thales Alenia Space France commenced an action against
Thermo Funding Company, LLC in the United States District Court for the Southern
District of New York. In its complaint, Thales alleged that Thermo had failed to
pay Thales $12,500,000 by December 31, 2012 as required by the Settlement
Agreement among Thales, Thermo and Globalstar dated June 24, 2012. According to
the complaint, Thermo’s obligation arose initially under the Reimbursement
Agreement dated June 5, 2009 between Thermo and Thales, in which Thermo agreed
to reimburse Thales for any amounts paid by Thales under its guarantee in
support of Globalstar’s DSRA obligation.

 

On March 25, 2013, Thermo filed a motion to dismiss the action for lack of
personal jurisdiction and failure to state a claim upon which relief can be
granted. Both parties filed briefs with respect to the motion to dismiss. On
June 25, 2013, the court denied Thermo’s motion to dismiss. However, on June 4,
2013, the court sua sponte ordered Thales to show cause why the action should
not be dismissed for lack of subject matter jurisdiction. In its order, the
court noted that it would have subject matter with respect to the action only if
Thermo were a United States citizen for diversity purposes, and that Thales’
complaint had not alleged that Thermo is a US citizen.

 

On June 13, 2013, Thales filed an amended complaint alleging that Thermo is a
U.S. citizen for diversity purpose. In a telephone conference on June 27, 2013,
among counsel for the parties and the court, counsel for Thermo advised the
judge that Thermo intended to file another motion to dismiss on the basis that
Thermo is not a U.S. citizen for this purpose because of the citizenship of the
trust which is the sole owner of Thermo. The judge then ordered limited
discovery on the issue of Thermo’s citizenship.

 

Depositions for this purpose were held during the week of July 15, 2013.

 



116

 

 

Schedule 9      Projections

 

($ in millions)                                         Agreed Business Plan 
2013E   2014E   2015E   2016E   2017E   2018E   2019E   2020E   2021E   2022E 
Revenue:                                                   Service Revenue 
$64.9   $84.3   $102.9   $124.6   $145.8   $164.9   $181.6   $196.1   $207.8  
$216.7  Equipment Revenue   20.6    30.6    38.8    44.9    49.5    53.0  
 56.3    59.6    61.1    62.7  Total Revenue   85.5    114.9    141.8    169.5  
 195.3    218.0    238.0    255.7    268.9    279.4  Total Operating Expenses 
 (75.1)   (87.4)   (94.3)   (102.0)   (108.4)   (113.8)   (118.9)   (123.8) 
 (127.4)   (130.7) Adjustments   1.6    2.5    3.0    3.6    4.2    4.7    5.1  
 5.5    5.8    6.0  Adjusted EBITDA  $12.0   $30.0   $50.5   $71.2   $91.1  
$108.8   $124.2   $137.4   $147.3   $154.7  Change in Working Capital   9.0  
 10.1    5.5    1.2    0.1    0.3    0.3    0.8    0.8    0.6  Thales
Termination Charge   -    -    -    -    -    -    -    -    -    -  Total Other
Cash Flows   (4.9)   0.0    0.0    0.0    0.0    0.0    0.1    0.1    0.0  
 0.2  Operating Cash Flows  $16.2   $40.1   $56.1   $72.4   $91.2   $109.2  
$124.5   $138.3   $148.1   $155.5  Capital Expenditures   (51.1)   (38.5) 
 (17.1)   (12.0)   (2.4)   (2.4)   (2.4)   (2.4)   (2.4)   (2.4) Cash Interest &
Fees:                                                   COFACE - Interest 
 (19.1)   (22.9)   (23.8)   (24.5)   (25.3)   (24.5)   (22.4)   (18.1)   (11.8) 
 (3.3) COFACE - Insurance Premium   (8.0)   -    -    -    (9.2)   -    -    -  
 -    -  COFACE - Restructuring Fees   (5.9)   -    -    -    (6.7)   -    -  
 -    -    -  COFACE - Mandatory Prepayments   -    -    -    (0.6)   (4.3) 
 -    -    -    -    -  Interest from Vendor Financing   -    -    -    -    -  
 -    -    -    -    -  New 8% Notes Interest   (4.1)   (2.3)   (2.3)   (2.4) 
 (2.4)   (2.2)   (1.9)   (2.0)   (2.0)   (2.1) Total Cash Interest Payments 
 (37.1)   (25.1)   (26.2)   (27.5)   (48.0)   (26.6)   (24.3)   (20.1)   (13.8) 
 (5.4) Free Cash Flow  $(72.0)  $(23.5)  $12.8   $32.9   $40.8   $80.2   $97.8  
$115.8   $131.9   $147.7  Equity Inflows:                                    
              Contingent equity inflow   1.1    -    -    -    -    -    -  
 -    -    -  Terrapin   7.5    12.0    -    -    -    -    -    -    -    - 
Thermo backed financing   65.0    20.0    -    -    -    -    -    -    -    - 
Additional Third Party Financing   13.8    2.3    2.1    6.3    27.5    16.8  
 1.9    -    -    -  Total Equity Inflows   87.3    34.3    2.1    6.3    27.5  
 16.8    1.9    -    -    -  Free Cash Flow Available for Debt Repayment 
$15.3   $10.8   $15.0   $39.2   $68.3   $97.0   $99.7   $115.8   $131.9  
$147.7  Debt Funding / Repayment:                                              
    COFACE - Borrowings   0.7    -    -    -    -    -    -    -    -    - 
COFACE - Scheduled Repayments   -    (4.0)   (6.4)   (32.8)   (75.8)   (77.9) 
 (94.9)   (100.0)   (100.0)   (54.6) COFACE - Mandatory Prepayment: Spectrum
Sweep   -    -    -    -    -    -    -    -    -    -  COFACE - Mandatory
Prepayment: ECF Sweep   -    -    -    -    -    -    (4.6)   (4.7)   (12.2) 
 (18.5) COFACE - DSRA Funding   8.9    -    -    -    -    -    -    -    -  
 37.9  Deferral Payments to Hughes   (3.7)   (6.8)   (7.4)   -    -    -    -  
 -    -    -  Deferral Payments to Ericsson   (2.6)   -    -    -    -    -  
 -    -    -    -  Payments to Arianespace   (5.0)   -    -    -    -    -  
 -    -    -    -  Payments to Thales   (1.4)   -    -    -    -    -    -  
 -    -    -  DSRA / subordinated loan   -    -    -    -    -    -    -    -  
 -    -  Stark Consent Fee   (1.3)   -    -    -    -    -    -    -    -    - 
Warrant Proceeds   1.0    -    -    -    -    -    -    -    -    -  New 8%
Notes - Borrowings (Repayments)   (19.8)   -    -    -    -    (10.0)   -    -  
 -    -  8.00% Notes - Borrowings (Repayments)   -    -    -    -    -    -  
 -    -    -    -  5.00% Notes - Borrowings (Repayments)   -    -    -    -  
 -    -    -    -    -    -  Total Debt Funding / Repayment   (23.1)   (10.8) 
 (13.8)   (32.8)   (75.8)   (87.9)   (99.4)   (104.7)   (112.2)   (35.2) Net
Cash Flow  $(7.8)  $(0.0)  $1.2   $6.3   $(7.5)  $9.1   $0.2   $11.1   $19.7  
$112.5  Beginning Unrestricted Cash Balance  $11.8   $4.0   $4.0   $5.2  
$11.5   $4.0   $13.2   $13.4   $24.5   $44.3  Net Cash Flow   (7.8)   (0.0) 
 1.2    6.3    (7.5)   9.1    0.2    11.1    19.7    112.5  Ending Unrestricted
Cash Balance1  $4.0   $4.0   $5.2   $11.5   $4.0   $13.2   $13.4   $24.5  
$44.3   $156.8 

 

1Excludes balance in DSRA.

  

117



